--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
AGREEMENT AND PLAN OF MERGER
 
BY AND AMONG
 
NEW YORK GLOBAL INNOVATIONS INC.,

 
ARTEMIS ACQUISITION CORP.
 
AND
 
ARTEMIS THERAPEUTICS INC.

 
AUGUST 2, 2016
 

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


ARTICLE I  DEFINITIONS
 
1
Section 1.1
Definitions
1
ARTICLE II  THE MERGER
 
5
Section 2.1
Merger
5
Section 2.2
Effective Time
5
Section 2.3
Certificate of Incorporation; By-laws; Directors and Officers
5
Section 2.4
Effects of the Merger
5
Section 2.5
Closing
6
Section 2.6
Tax-Free Merger
6
ARTICLE III  MERGER CONSIDERATION; CONVERSION AND EXCHANGE OF SECURITIES
6
Section 3.1
Manner and Basis of Converting and Exchanging Capital Stock
6
Section 3.2
Surrender and Exchange of Certificates
6
Section 3.3
Parent Capital Stock
8
ARTICLE IV  REPRESENTATIONS AND WARRANTIES OF THE COMPANY
8
Section 4.1
Organization
8
Section 4.2
Authorization; Validity of Agreement
8
Section 4.3
Capitalization
8
Section 4.4
Consents and Approvals; No Violations
9
Section 4.5
Financial Statements
9
Section 4.6
No Undisclosed Liabilities
9
Section 4.7
Litigation
9
Section 4.8
No Default; Compliance with Applicable Laws
9
Section 4.9
Broker’s and Finder’s Fees
10
Section 4.10
Contracts
10
Section 4.11
Tax Returns and Audits
10
Section 4.12
Patents and Other Intangible Assets
10
Section 4.13
Employee Benefit Plans; ERISA
11
Section 4.14
Title to Property and Encumbrances
11
Section 4.15
Condition of Properties
11
Section 4.16
Insurance Coverage
11
Section 4.17
Environmental Matters
12
Section 4.18
Disclosure
12
ARTICLE V  REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION CORP.
13
Section 5.1
Organization
13
Section 5.2
Authorization; Validity of Agreement
13
Section 5.3
Consents and Approvals; No Violations
13

 
 
i

--------------------------------------------------------------------------------

 
 
Section 5.4
Litigation
13
Section 5.5
No Default; Compliance with Applicable Laws
14
Section 5.6
Broker’s and Finder’s Fees; Broker/Dealer Ownership
14
Section 5.7
Capitalization of Parent
14
Section 5.8
Acquisition Corp
14
Section 5.9
Validity of Shares
14
Section 5.10
SEC Reporting and Compliance
15
Section 5.11
No General Solicitation
15
Section 5.12
Financial Statements
15
Section 5.13
Absence of Undisclosed Liabilities
15
Section 5.14
Changes
16
Section 5.15
Tax Returns and Audits
16
Section 5.16
Employee Benefit Plans; ERISA
17
Section 5.17
Interested Party Transactions
18
Section 5.18
Questionable Payments
18
Section 5.19
Obligations to or by Stockholders
18
Section 5.20
Schedule of Assets and Contracts
18
Section 5.21
Environmental Matters
18
Section 5.22
Employees
19
Section 5.23
Title to Property and Encumbrances
19
Section 5.24
Condition of Properties
19
Section 5.25
Insurance Coverage
19
Section 5.26
Disclosure
20
Section 5.27
No Liabilities
20
ARTICLE VI  CONDUCT OF BUSINESSES PENDING THE MERGER
20
Section 6.1
Conduct of Business by the Company Pending the Merger
20
Section 6.2
Conduct of Business by Parent and Acquisition Corp
20
ARTICLE VII  ADDITIONAL AGREEMENTS
 21
Section 7.1
Access and Information
21
Section 7.2
Additional Agreements
22
Section 7.3
Publicity
22
Section 7.4
Appointment of Directors
22
Section 7.5
Name Change 22
Section 7.6
Stockholder Consent
23
Section 7.7
D&O Insurance
23
Section 7.8
Director Appointment
23

ARTICLE VIII  CONDITIONS OF PARTIES’ OBLIGATIONS
24
Section 8.1
Company Obligations
24

 
 
ii

--------------------------------------------------------------------------------

 
 
Section 8.2
Parent and Acquisition Corp
24
ARTICLE IX  INDEMNIFICATION AND RELATED MATTERS   26
Section 9.1
Indemnification
26
Section 9.2
Survival
26
Section 9.3
Time Limitations
26
Section 9.4
Limitation on Liability
27
Section 9.5
Notice of Claims
27
ARTICLE X  TERMINATION PRIOR TO CLOSING 27
Section 10.1
Termination of Agreement
27
Section 10.2
Termination of Obligations
28
ARTICLE XI  MISCELLANEOUS 28
Section 11.1
Amendments
28
Section 11.2
Notices
29
Section 11.3
Entire Agreement
29
Section 11.4
Expenses
29
Section 11.5
Severability
29
Section 11.6
Successors and Assigns; Assignment
29
Section 11.7
No Third Party Beneficiaries
29
Section 11.8
Counterparts; Delivery by Facsimile
29
Section 11.9
Waiver
30
Section 11.10
No Constructive Waivers
30
Section 11.11
Further Assurances
30
Section 11.12
Recitals
30
Section 11.13
Headings
30
Section 11.14
Governing Law
30
Section 11.15
Dispute Resolution
30
Section 11.16
Interpretation
31
Exhibit  A
Certificate of Incorporation of Surviving Corporation
33
Exhibit  B
By-Laws of Surviving Corporation
34
Exhibit  C
Officers and Directors of Parent
35

 
 
 
iii

--------------------------------------------------------------------------------

 


AGREEMENT AND PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER is entered into as of August 2, 2016 by and
among New York Global Innovations Inc., a Delaware corporation
(“Parent”), Artemis Acquisition Corp., a Delaware corporation and a wholly-owned
subsidiary of Parent (“Acquisition Corp.”), and Artemis Therapeutics Inc., a
Delaware corporation (the “Company”).
 
W I T N E S S E T H:


WHEREAS, the respective Boards of Directors of each of Parent, Acquisition Corp.
and the Company have approved, and deem it advisable and in the best interests
of their respective stockholders to consummate, the acquisition of the Company
by Parent, which acquisition is to be effected by the merger of the Company with
and into the Acquisition Corp., with the Company being the surviving entity (the
“Merger”), upon the terms and subject to the conditions set forth in this
Agreement (as defined herein);
 
WHEREAS, the parties hereto intend that the Merger shall qualify as a
reorganization within the meaning of Section 368(a)(1)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”), by reason of Section 368(a)(2)(E)
of the Code; and
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, the parties hereto agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
Section 1.1   Definitions.  Capitalized terms used in this Agreement shall have
the following meanings:
 
“Acquisition Corp.” shall have the meaning given to such term in the preamble to
this Agreement.
 
“Acquisition Proposal” shall have the meaning given to such term in Section 6.2
hereof.
 
“Action” shall mean any claim, action, suit, proceeding, investigation or order.
 
“Affiliate” shall mean, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with, such
Person.  For the purposes of this definition, “control” (including, with
correlative meaning, the terms “controlling,” “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of such Person through
the ownership of voting securities, by contract or otherwise.
 
“Agreement” shall mean this Agreement and Plan of Merger, including  the
exhibits attached hereto or referred to herein, as the same may be amended or
modified from time to time in accordance with the provisions hereof.
 
“Balance Sheet” shall have the meaning given to such term in Section 4.5 hereof.
 
“Balance Sheet Date” shall have the meaning given to such term in Section 4.5
hereof.
 
“By-laws” shall have the meaning given to such term in Section 2.3(b) hereof.
 
“Certificate of Incorporation” shall have the meaning given to such term in
Section 2.3(a) hereof.
 
“Closing” shall have the meaning given to such term in Section 2.5 hereof.
 
 
1

--------------------------------------------------------------------------------

 
“Closing Date” shall have the meaning given to such term in Section 2.5 hereof.
 
“Code” shall have the meaning given to such term in the second recital to this
Agreement.
 
“Commission” shall mean the United States Securities and Exchange Commission.
 
“Company” shall have the meaning given to such term in the preamble to this
Agreement.
 
“Company Capital Stock” shall mean, collectively, the Company Common Stock and
the Company Preferred Stock, if any.
 
“Company Common Stock” shall mean the common stock, par value $0.01, of the
Company.
 
“Company Material Adverse Effect” shall mean any change, effect or circumstance
that is materially adverse or is reasonably likely to be materially adverse to
the business, assets, liabilities, condition (financial or otherwise) or
operations of the Company and its subsidiaries, taken as a whole, other than any
such change, effect or circumstance relating to general economic, regulatory or
political conditions, except to the extent such change, effect or circumstance
disproportionately affects the Company and its subsidiaries, taken as a whole.
 
“Company Preferred Stock” shall mean, collectively, all Preferred Stock, if any,
issued or issuable by the Company.
 
“Concurrent Financing” means a private placement financing, comprising the
issuance and sale of Parent equity securities, which provides aggregate proceeds
to Parent of not less than $590,000 after deduction of all related offering
expenses.
 
“Contract” shall have the meaning given to such term in Section 4.4 hereof.
 
“Consents” shall mean any permits, filings, notices, licenses, consents,
authorizations, accreditation, waivers, approvals and the like of, to, with or
by any Person.
 
“Dissenting Shares” shall have the meaning given to such term in Section 3.2(d)
hereof.
 
“Effective Time” shall have the meaning given to such term in Section 2.2
hereof.
 
“Employee Benefit Plans” shall have the meaning assigned to it in Section 4.13
hereof.
 
“Environmental Law” shall mean the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq.; the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.;
the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.; the Toxic
Substances Control Act, 15 U.S.C. §§ 2601 et seq.; the Federal Insecticide,
Fungicide, and Rodenticide Act, 7 U.S.C. §§ 136 et seq. and comparable state
statutes dealing with the registration, labeling and use of pesticides and
herbicides; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Clean Water Act
(Federal Water Pollution Control Act), 33 U.S.C. §§ 1251 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f et seq.; and the Hazardous Materials
Transportation Act, 49 U.S.C. §§ 1801 et seq., as any of the above referenced
statutes have been amended as of the date hereof, all rules, regulations and
policies promulgated pursuant to any of the above referenced statutes, and any
other foreign, federal, state or local law, statute, ordinance, rule, regulation
or policy governing environmental matters, as the same have been amended as of
the date hereof.
 
“ERISA” shall mean the Employee Retirement Income Securities Act of 1974, as
amended, and the regulations issued thereunder.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations issued thereunder.
 
 
2

--------------------------------------------------------------------------------

 
“Federal Securities Laws” means the Securities Act, the Exchange Act and the
rules and regulations promulgated thereunder.
 
“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States consistently applied.
 
“Hazardous Material” means any substance or material meeting any one or more of
the following criteria:  (a) it is or contains a substance designated as or
meeting the characteristics of a hazardous waste, hazardous substance, hazardous
material, pollutant, chemical substance or mixture, contaminant or toxic
substance under any Environmental Law; (b) its presence at some quantity
requires investigation, notification or remediation under any Environmental Law;
(c) it contains, without limiting the foregoing, asbestos, polychlorinated
biphenyls, petroleum hydrocarbons, petroleum derived substances or waste,
pesticides, herbicides, crude oil or any fraction thereof, nuclear fuel, natural
gas or synthetic gas; or (d) mold.
 
“Indebtedness” shall mean any obligation of the Company that under GAAP is
required to be shown on the Balance Sheet of the Company as a Liability. Any
obligation secured by a Lien on, or payable out of the proceeds of production
from, property of the Company shall be deemed to be Indebtedness even though
such obligation is not assumed by the Company.
 
“Indebtedness for Borrowed Money” shall mean (a) all Indebtedness in respect of
money borrowed including, without limitation, Indebtedness which represents the
unpaid amount of the purchase price of any property and is incurred in lieu of
borrowing money or using available funds to pay such amounts and not
constituting an account payable or expense accrual incurred or assumed in the
ordinary course of business of the Company, (b) all Indebtedness evidenced by a
promissory note, bond or similar written obligation to pay money, or (c) all
such Indebtedness guaranteed by the Company or for which the Company is
otherwise contingently liable.
 
 “Intellectual Property” shall have the meaning given to such term in Section
4.12(b) hereof.
 
“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.
 
“Letter of Transmittal” shall have the meaning assigned to it in Section 3.2(a)
hereof.
 
“Liability” shall mean any and all liability, debt, obligation, deficiency, Tax,
penalty, fine, claim, cause of action or other loss, cost or expense of any kind
or nature whatsoever, whether asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, and whether due or to become
due and regardless of when asserted.
 
“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by statute or other
law.
 
“Merger” shall have the meaning given to such term in the first recital to this
Agreement.
 
“DCGL” shall mean the Delaware General Corporation Law, as amended.
 
“Parent” shall have the meaning given to such term in the preamble to this
Agreement.
 
“Parent Balance Sheet” shall have the meaning assigned to such term in Section
5.13 hereof.
 
“Parent Balance Sheet Date” shall have the meaning assigned to it in Section
5.13 hereof.
 
“Parent Common Stock” shall mean the common stock, par value $0.01 per share, of
Parent.
 
 “Parent Employee Benefit Plans” shall have the meaning assigned to such term in
Section 5.16(a) hereof.
 
 
3

--------------------------------------------------------------------------------

 
“Parent Financial Statements” shall have the meaning assigned to such term in
Section 5.12 hereof.
 
“Parent Material Adverse Effect” means any change, effect or circumstance that
is materially adverse or is reasonably likely to be materially adverse to the
business, assets, liabilities, condition (financial or otherwise) or operations
of Parent and its subsidiaries, taken as a whole, other than any such change,
effect or circumstance relating to general economic, regulatory or political
conditions, except to the extent such change, effect or circumstance
disproportionately affects Parent and its subsidiaries, taken as a whole.
 
“Parent Preferred Stock” shall mean the preferred stock, par value $0.01 per
share, of Parent.
 
“Parent SEC Documents” shall have the meaning assigned to such term in Section
5.10(a) hereof.
 
“Permitted Liens” shall mean (a) Liens for taxes and assessments or governmental
charges or levies not at the time due or in respect of which the validity
thereof shall currently be contested in good faith by appropriate proceedings;
(b) Liens in respect of pledges or deposits under workmen’s compensation laws or
similar legislation, carriers’, warehousemen’s, mechanics’, laborers’ and
materialmens’ and similar Liens, if the obligations secured by such Liens are
not then delinquent or are being contested in good faith by appropriate
proceedings; and (c) Liens incidental to the conduct of the business of the
Company that were not incurred in connection with the borrowing of money or the
obtaining of advances or credits and which do not in the aggregate materially
detract from the value of its property or materially impair the use made thereof
by the Company in its business.
 
 “Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, trust or other entity or organization, including any
government or political subdivision or an agency or instrumentality thereof.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations issued thereunder.
 
“Stockholder” shall mean any record holder of Company Capital Stock.
 
“Surviving Corporation” shall have the meaning given to such term in Section 2.1
hereof.
 
“Tax” or “Taxes” shall mean (a) any and all taxes, assessments, customs, duties,
levies, fees, tariffs, imposts, deficiencies and other governmental charges of
any kind whatsoever (including, but not limited to, taxes on or with respect to
net or gross income, franchise, profits, gross receipts, capital, sales, use, ad
valorem, value added, transfer, real property transfer, transfer gains, transfer
taxes, inventory, capital stock, license, payroll, employment, social security,
unemployment, severance, occupation, real or personal property, estimated taxes,
rent, excise, occupancy, recordation, bulk transfer, intangibles, alternative
minimum, doing business, withholding and stamp), together with any interest
thereon, penalties, fines, damages costs, fees, additions to tax or additional
amounts with respect thereto, imposed by the United States (federal, state or
local) or other applicable jurisdiction; (b) any liability for the payment of
any amounts described in clause (a) as a result of being a member of an
affiliated, consolidated, combined, unitary or similar group or as a result of
transferor or successor liability, including, without limitation, by reason of
Code Section 1.1502-6; and (c) any liability for the payments of any amounts as
a result of being a party to any Tax Sharing Agreement or as a result of any
express or implied obligation to indemnify any other Person with respect to the
payment of any amounts of the type described in either clauses (a) or (b).
 
“Tax Return” shall include all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns
(including Form 1099 and partnership returns filed on Form 1065)) required to be
supplied to a Tax authority relating to Taxes.
 
“Tax Sharing Agreements” shall have the meaning given to such term in Section
4.11(c) hereof.
 
 
4

--------------------------------------------------------------------------------

 
ARTICLE II
 
THE MERGER
 
Section 2.1       Merger.  Upon the terms and subject to the conditions of this
Agreement, at the Effective Time, the Company shall be merged with and into
Acquisition Corp. in accordance with the Delaware General Corporation Law
(“DCGL”).  Following the Effective Time, the separate corporate existence of
Acquisition Corp.  shall cease, and Company shall continue as the corporation
surviving the Merger (sometimes hereinafter referred to as the “Surviving
Corporation”).
 
 
Section 2.2       Effective Time.  The Parent, the Company and Acquisition Corp.
shall cause a certificate of merger to be filed on the Closing Date (or on such
other date as the Company and Parent may agree in writing) with the Secretary of
State of the State of Delaware as provided in the DCGL, and shall make all other
filings or recordings required by the DCGL in connection with the Merger.  The
Merger shall become effective at such time as the certificate of merger is duly
filed in accordance with the DCGL and the Secretary of State of Delaware or such
later time as specified in the certificate of merger, and such time is
hereinafter referred to as the “Effective Time.”
 
Section 2.3       Certificate of Incorporation; By-laws; Directors and Officers.
 
(a)           The certificate of incorporation of the Company as in effect
immediately prior to the Effective Time, a copy of which is attached as Exhibit
A hereto, shall be the certificate of incorporation of the Surviving Corporation
(the “Certificate of Incorporation”) from and after the Effective Time until
thereafter changed or amended as provided therein or in accordance with
applicable law.
 
(b)           The by-laws of the Company as in effect immediately prior to the
Effective Time, a copy of which is attached as Exhibit B hereto, shall be the
by-laws of the Surviving Corporation (the “By-laws”) from and after the
Effective Time until thereafter changed or amended as provided therein or in
accordance with applicable law.
 
(c)           One or more of the directors of the Company immediately prior to
the Effective Time shall be the initial directors of the Surviving Corporation
and shall hold office from the Effective Time until their respective successors
have been duly elected or appointed and qualified or until their earlier death,
resignation or removal in accordance with the Certificate of Incorporation and
By-laws.  The officers of the Company immediately prior to the Effective Time
shall be the initial officers of the Surviving Corporation and shall hold office
from the Effective Time until their respective successors have been duly elected
or appointed and qualified or until their earlier death, resignation or removal
in accordance with the Certificate of Incorporation and By-laws.
 
(d)           At the Effective Time as contemplated by Section 2.2 hereof, but
subject to Section 7.8 hereof, the officers and directors of the Parent as
designated on Exhibit C hereto shall resign, to be replaced by the officers and
directors designated on Exhibit C hereto, who shall immediately take such
offices or who shall take such offices upon compliance with the Federal
Securities Laws, as the case may be.  The appointment of new directors in
accordance with the terms of this Section 2.3(d) shall be accomplished through
the filling of vacancies in the Board of Directors of the Parent in compliance
with the applicable provisions of the DCGL and the by-laws of the Parent and
without the vote (by written consent or otherwise) of the shareholders of the
Parent.
 
Section 2.4       Effects of the Merger.  The Merger shall have the effects set
forth in the DCGL.  Without limiting the generality of the foregoing, at the
Effective Time, except as otherwise provided herein, all of the property,
rights, privileges, powers and franchises of the Company and Acquisition Corp.
shall vest in the Surviving Corporation, and all debts, liabilities and duties
of the Company and Acquisition Corp. shall become the debts, liabilities and
duties of the Surviving Corporation. The Company acknowledges that, from and
after the Effective Time, Parent shall have the absolute and unqualified right
to deal with the assets and business of the Surviving Corporation as its own
property without limitation on the disposition or use of such assets or the
conduct of such business.
 
 
5

--------------------------------------------------------------------------------

 
Section 2.5       Closing.  The consummation of the transactions contemplated by
this Agreement, including the Merger (the “Closing”), shall take place: (a) at
the offices of Zysman, Aharoni, Gayer and Sullivan & Worcester LLP, 1633
Broadway, New York, New York 10019 at 10:00 a.m. local time on the date on which
all of the conditions to the Closing set forth in Article VIII hereof shall be
fulfilled or waived in accordance with this Agreement (other than conditions
that can be satisfied only at the Closing, but subject to the fulfillment or
waiver of those conditions at the Closing); or (b) at such other place, time and
date as the Company and Parent may agree in writing (the “Closing Date”).
 
Section 2.6       Tax-Free Merger.  The parties hereto intend that the Merger
will be treated as a tax-free reorganization under Section 368 of the Code.
 
ARTICLE III
 
MERGER CONSIDERATION; CONVERSION AND EXCHANGE OF SECURITIES
 
Section 3.1       Manner and Basis of Converting and Exchanging Capital
Stock.  At the Effective Time, by virtue of the Merger and without any action on
the part of the Company, Parent or Acquisition Corp. or the holders of any
outstanding shares of capital stock or other securities of the Company, Parent
or Acquisition Corp.:
 
(a)           Acquisition Corp. Stock.  Each share of common stock, par value
$0.01 per share, of Acquisition Corp. issued and outstanding immediately prior
to the Effective Time shall be converted into and become one validly issued,
fully paid and non-assessable share of common stock, $0.01 par value per share,
of the Surviving Corporation, such that Parent shall be the holder of all of the
issued and outstanding shares of capital stock of the Surviving Corporation
following the Merger.
 
(b)           Company Common Stock. Shares of Company Common Stock issued and
outstanding immediately prior to the Effective Time shall be exchanged for the
right to receive a pro-rata portion of a total of 25,000,000 shares of Parent
Common Stock and 2,562 shares of Parent Series B Convertible Preferred Stock.
 
(c)           Treasury Stock. Notwithstanding any provision of this Agreement to
the contrary, each share of Company Capital Stock held in the treasury of the
Company and each share of Company Capital Stock, if any, owned by Parent or any
direct or indirect wholly-owned subsidiary of Parent immediately prior to the
Effective Time shall be canceled in the Merger and shall not be converted or
exchanged into the right to receive any shares of capital stock or other
securities of Parent.
 
(d)           No Fractional Shares.  No fractional shares of Parent Common Stock
or Parent Preferred Stock shall be issued in, or as a result of, the
Merger.  Any fractional shares of Parent Common Stock or Parent Preferred Stock
that a holder of record of Company Capital Stock would otherwise be entitled to
receive as a result of the Merger shall be aggregated.  If a fractional share of
Parent Common Stock or Parent Preferred Stock results from such aggregation, the
number of shares required to be issued to such record holder shall be rounded to
the nearest whole number of shares of Parent Common Stock or Parent Preferred
Stock.
 
Section 3.2       Surrender and Exchange of Certificates.
 
(a)           Letter of Transmittal.  Promptly after the Effective Time, Parent
shall mail, or cause to be mailed, to each record holder of certificate(s)
formerly representing ownership of Company Capital Stock that was converted into
the right to receive Parent Common Stock or Parent Preferred Stock pursuant to
Section 3.1 hereof (i) a letter of transmittal (“Letter of Transmittal”) for
delivery of such certificate(s) to Parent and (ii) instruction for use in
effecting the surrender of certificate(s), in each case in form and substance
mutually agreeable to the Company and Parent.  Delivery shall be effected, and
risk of loss and title to the Parent Common Stock and Parent Preferred Stock
shall pass, only upon delivery to the Parent (or a duly authorized agent of
Parent) of certificate(s) formerly representing ownership of Company Capital
Stock (or an affidavit of lost certificate and indemnification or surety bond)
and a properly completed and duly executed Letter of Transmittal, as described
in Section 3.2(b) hereof.  Notwithstanding the foregoing, Parent shall not be
required to mail, or cause to be mailed, a Letter of Transmittal to any record
holder of certificate(s) formerly representing ownership of Company Capital
Stock if such holder has previously agreed or consented to the exchange of
certificates that are held in custody by the Company for the benefit of such
holder.
 
 
6

--------------------------------------------------------------------------------

 
(b)           Exchange Procedures.  Parent shall issue to each former record
holder of Company Capital Stock, upon delivery to Parent (or a duly authorized
agent of Parent) of (i) certificate(s) formerly representing ownership of
Company Capital Stock, endorsed in blank or accompanied by duly executed stock
powers (or an affidavit of lost certificate and indemnification in form and
substance reasonably acceptable to Parent stating that, among other things, the
former record holder has lost his or her certificate(s) or that such
certificate(s) have been destroyed) and (ii) a properly completed and duly
executed Letter of Transmittal in form and substance reasonably satisfactory to
Parent, a certificate or certificates registered in the name of such former
record holder representing the number of shares of Parent Common Stock and
Parent Preferred Stock that such former record holder is entitled to receive in
accordance with Section 3.1 hereof.  Subject to Section 3.2(d) hereof, until the
certificate(s) (or affidavit) is delivered together with the Letter of
Transmittal in the manner contemplated by this Section 3.2(b), each certificate
(or affidavit) previously representing ownership of Company Capital Stock shall
be deemed at and after the Effective Time to represent only the right to receive
Parent Common Stock and Parent Preferred Stock and the former record holders
thereof shall cease to have any other rights with respect to his or her Company
Capital Stock.
 
(c)           Termination of Exchange Process.  Any Parent Common Stock or
Parent Preferred Stock that remains unclaimed by a former record holder of
Company Capital Stock at the first anniversary of the Effective Time may be
deemed “abandoned property” subject to applicable abandoned property, escheat
and other similar laws in the State in which the former record holder
resides.  None of the Company, Parent, Acquisition Corp. or the Surviving
Corporation shall be liable to any person in respect of any Parent Common Stock
or Parent Preferred Stock delivered to a public official pursuant to any
applicable abandoned property, escheat or similar law.
 
(d)           Dissenting Shares.  Notwithstanding any provision of this
Agreement to the contrary, shares of Company Capital Stock issued and
outstanding immediately prior to the Effective Time and held by a Stockholder
who has not voted in favor of the Merger or consented thereto in writing and who
has demanded appraisal for such shares of Company Capital Stock in accordance
with the DCGL (“Dissenting Shares”) shall not be entitled to vote for any
purpose or receive dividends, shall not be converted into the right to receive
Parent Common Stock in accordance with Section 3.1 hereof, and shall only be
entitled to receive such consideration as shall be determined pursuant to the
DCGL; provided, however, that if, after the Effective Time, such Stockholder
fails to perfect or withdraws or loses his or her right to appraisal or
otherwise fails to establish the right to be paid the value of such
Stockholder’s shares of Company Capital Stock under the DCGL, such shares of
Company Capital Stock shall be treated as if they had converted as of the
Effective Time into the right to receive Parent Common Stock and Parent
Preferred Stock in accordance with Section 3.1 hereof, and such shares of
Company Capital Stock shall no longer be Dissenting Shares.  All negotiations
with respect to payment for Dissenting Shares shall be handled jointly by Parent
and the Company prior to the Closing and exclusively by Parent thereafter.  In
the event that one percent (1%) or more of the outstanding shares of the Company
are Dissenting Shares, the Parent has the sole discretion to terminate this
Agreement, which shall forthwith become void and of no further force and effect
and the parties hereto shall be released from any and all obligations hereunder;
provided, however, that nothing herein shall relieve any party hereto from
liability for the breach of any of its representations, warranties, covenants or
agreements set forth in this Agreement.
 
(e)           Stock Transfer Books.  At the Effective Time, the stock transfer
books of the Company will be closed and there will be no further registration of
transfers of shares of Company Capital Stock thereafter on the records of the
Company.  If, after the Effective Time, certificates formerly representing
Company Capital Stock are presented to the Surviving Corporation, these
certificates shall be canceled and exchanged for the number of shares of Parent
Common Stock and Parent Preferred Stock to which the former record holder may be
entitled pursuant to Section 3.1 hereof.
 
 
7

--------------------------------------------------------------------------------

 
(f)           Further Rights in Company Stock.  All shares of Parent Common
Stock and Parent Preferred Stock issued upon exchange of shares of Company
Capital Stock in accordance with the terms hereof shall be deemed to have been
issued in full satisfaction of all rights pertaining to such shares of Company
Capital Stock.
 
Section 3.3       Parent Capital Stock.  Parent shall reserve a sufficient
number of shares of Parent Common Stock and Parent Preferred Stock to complete
the conversion and exchange of Company Capital Stock into Parent Common Stock
and Parent Preferred Stock contemplated by Sections 3.1 and 3.2 hereof.  Parent
covenants and agrees that immediately prior to the Effective Time there will be
43,173,592 shares of Parent Common Stock and 0 shares of Parent Preferred Stock
issued and outstanding, and that no other common or preferred stock or equity
securities of the Parent, or any options, warrants, rights or other agreements
or instruments convertible, exchangeable or exercisable into common or preferred
stock or equity securities of the Parent, shall be issued or outstanding
immediately prior to the Effective Time, except as disclosed herein.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to Parent as follows:
 
Section 4.1       Organization.  The Company is a Delaware corporation that was
formed on April 19, 2016 and that has not conducted any business or acquired any
property prior to the date hereof, except in preparation for and otherwise in
connection with the transactions contemplated by this Agreement or otherwise as
set forth on Schedule 4.1 hereto.  Company (i) is duly organized, validly
existing and in good standing under the laws of the State of Delaware, (ii) has
all licenses, permits, authorizations and other Consents necessary to own, lease
and operate its properties and assets and to carry on its business as it is now
being conducted and (iii) has all requisite corporate or other applicable power
and authority to own, lease and operate its properties and assets and to carry
on its business as it is now being conducted and presently proposed to be
conducted, except where such failure would not have, or be reasonably likely to
have, a Company Material Adverse Effect.  The Company is duly qualified or
authorized to conduct business and is in good standing (or its equivalent) as a
foreign corporation or other entity in all jurisdictions in which the ownership
or use of its assets or nature of the business conducted by it makes such
qualification or authorization necessary, except where the failure to be so duly
qualified, authorized and in good standing would not have a Company Material
Adverse Effect.
 
Section 4.2       Authorization; Validity of Agreement.  The Company has all
requisite corporate power and authority to execute and deliver this Agreement
and to consummate the transactions contemplated hereby.  The execution, delivery
and performance by the Company of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by the Board of
Directors of the Company and no other action (except the approval of the
requisite Stockholders solely with respect to consummation of the Merger) on the
part of the Company or any of its Stockholders or subsidiaries is necessary to
authorize the execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby.  This Agreement has been duly executed and
delivered by the Company and (assuming due and valid authorization, execution
and delivery hereof by Parent and Acquisition Corp.) is a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforcement is limited by bankruptcy, insolvency and
other similar laws affecting the enforcement of creditors’ rights generally and
by general principles of equity.
 
Section 4.3       Capitalization.  As of the Effective Date the authorized and
issued capital stock of the Company shall consist of 10,000 shares of Company
Common Stock and no shares of Company Preferred Stock.  All the outstanding
shares of Company Capital Stock are duly authorized, validly issued, fully paid
and non-assessable.  Immediately prior to the Effective Time, the Company has no
outstanding warrants, stock options, or convertible debts, except as set forth
in Schedule 4.3 hereto.
 
 
8

--------------------------------------------------------------------------------

 
Section 4.4       Consents and Approvals; No Violations.  Except for (a)
approval of the Merger by the requisite Stockholders and (b) filing of the
certificate of merger with the Secretary of State of the State of Delaware,
neither the execution, delivery or performance of this Agreement by the Company
nor the consummation of the transactions contemplated hereby will (i) violate
any provision of its certificate of incorporation or by-laws; (ii) violate,
conflict with or result in a breach of any provision of, or constitute a default
(or an event which, with notice or lapse of time or both, would constitute a
default) under, require the consent of or result in the creation of any
encumbrance upon any of the properties of the Company or any of its subsidiaries
under any material note, bond, mortgage, indenture, deed of trust, license,
franchise, permit, lease, contract, agreement or other instrument (collectively,
“Contract”) to which the Company or any its subsidiaries or any of their
respective properties may be bound; (iii) require any Consent, approval or
authorization of, or notice to, or declaration, filing or registration with, any
governmental entity by or with respect to the Company or any of its
subsidiaries; or (iv) violate any order, writ, judgment, injunction, decree,
law, statute, rule or regulation applicable to the Company or any of its
subsidiaries or any of their respective properties or assets; except, in the
cases of clauses (ii), (iii) and (iv), any such violations, conflicts, breaches,
defaults or encumbrances, or any failure to receive any such Consent, approval
or authorization, or to make any such notice, declaration, filing or
registration as will not result in, or could reasonably be expected to result
in, a Company Material Adverse Effect.
 
Section 4.5       Financial Statements.  The Company has delivered or made
available as of the date hereof or shall, prior to the Closing Date, deliver or
make available to Parent an unaudited balance sheet of the Company as of June
30, 2016 (hereinafter, the “Balance Sheet” and such date, the “Balance Sheet
Date”).  The Balance Sheet (including any notes thereto) (i) has been prepared
based upon the books and records of the Company in accordance with GAAP (except
as otherwise noted therein), and presents fairly, in all material respects, the
financial position of the Company as at the Balance Sheet Date.  To the
knowledge of the Company, since the Balance Sheet Date, no fact or condition
exists that has not been disclosed to Parent that has had or could reasonably be
expected to have a Company Material Adverse Effect.
 
Section 4.6       No Undisclosed Liabilities.  As of the date hereof, except (a)
for Liabilities reflected on the face of the Balance Sheet, (b) matters
reflected in Schedule 4.6 attached hereto, and (c) Liabilities of the same type,
magnitude and scope as those reflected on the Balance Sheet which have arisen
since the Balance Sheet Date in the ordinary course of business, and which would
not, in the aggregate, result in a Company Material Adverse Effect, the Company
does not have any Liability.
 
Section 4.7       Litigation.  There is no Action pending or, to the knowledge
of the Company, threatened, involving the Company or its subsidiaries or
affecting any of the officers, directors or employees of the Company or its
subsidiaries with respect to the Company’s or any subsidiary’s business by or
before any governmental entity or by any third party that has had or could
reasonably be expected to have a Company Material Adverse Effect and neither the
Company nor any of its subsidiaries have received written notice that any such
Action is threatened.  Neither the Company nor any of its subsidiaries is in
default under any judgment, order or decree of any governmental entity
applicable to its business, which default could reasonably be expected to have a
Company Material Adverse Effect.
 
Section 4.8       No Default; Compliance with Applicable Laws.  The Company is
not in default or violation of any material term, condition or provision of (i)
its certificate of incorporation or by-laws or (ii) to the Company’s knowledge,
any law applicable to the Company or its property and assets, and the Company
has not received written notice of any violation of or Liability under any of
the foregoing (whether material or not).
 
 
9

--------------------------------------------------------------------------------

 
Section 4.9       Broker’s and Finder’s Fees.  To the knowledge of the Company,
no Person has, or as a result of the transactions contemplated or described
herein will have, any right or valid claim against the Company for any
commission, fee or other compensation as a finder or broker, or in any similar
capacity.
 
Section 4.10     Contracts.
 
(a)           The Company is not in violation or breach of any material
contract, except such violations that, in the aggregate, would not result in, or
would not reasonably be expected to result in, a Company Material Adverse
Effect.  There does not exist any event or condition that, after notice or lapse
of time or both, would constitute an event of default or breach under any
material Contract on the part of the Company or, to the knowledge of the
Company,  any other party thereto or would permit the modification, cancellation
or termination of any material Contract or result in the creation of any lien
upon, or any person  acquiring any right to acquire, any assets of the Company,
other than any events or conditions that, in the aggregate would not result in,
or would not reasonably be expected to result in, a Company Material Adverse
Effect. The Company has not received in writing any claim or threat that the
Company has breached any of the terms and conditions of any material Contract,
other than any material Contracts the breach of which, in the aggregate, would
not result in, or would not reasonably be expected to result in, a Company
Material Adverse Effect.
 
(b)           The  consent of, or the delivery of notice to or filing with, any
party to a material Contract is not required for the execution and delivery by
the Company of this Agreement or the consummation of the transactions
contemplated under the Agreement.  The Company has made available to Parent and
Acquisition Corp. true and complete copies of all Contracts and other documents
requested by Parent or Acquisition Corp.
 
Section 4.11     Tax Returns and Audits.   The Company is not and has not been
delinquent in the payment of any Tax.  The Company has not had a Tax deficiency
proposed or assessed against it and has not executed a waiver of any statute of
limitations on the assessment or collection of any Tax.  Since the Balance Sheet
Date, the Company has made adequate provisions on its books of account for all
Taxes with respect to its business, properties and operations for such
period.  The Company has withheld or collected from each payment made to each of
its employees the amount of all Taxes (including, but not limited to, federal,
state and local income taxes, Federal Insurance Contribution Act taxes and
Federal Unemployment Tax Act taxes) required to be withheld or collected
therefrom, and has paid the same to the proper Tax receiving officers or
authorized depositaries.  There are no federal, state, local or foreign audits,
actions, suits, proceedings, investigations, claims or administrative
proceedings relating to Taxes or any Tax Returns of the Company now pending, and
the Company has not received any notice of any proposed audits, investigations,
claims or administrative proceedings relating to Taxes or any Tax Returns.  The
Company is not obligated to make a payment, nor is it a party to any agreement
that under certain circumstances could obligate it to make a payment, that would
not be deductible under Section 280G of the Code.  The Company has not agreed
nor is required to make any adjustments under Section 481(a) of the Code (or any
similar provision of state, local and foreign law) by reason of a change in
accounting method or otherwise for any Tax period for which the applicable
statute of limitations has not yet expired.  The Company is not a party to, is
not bound by and does not have any obligation under, any Tax sharing agreement,
Tax indemnification agreement or similar contract or arrangement, whether
written or unwritten (collectively, “Tax Sharing Agreements”), nor does it have
any potential liability or obligation to any Person as a result of, or pursuant
to, any Tax Sharing Agreements.
 
Section 4.12     Patents and Other Intangible Assets.
 
(a)           To the knowledge of the Company, the Company (i) owns or has the
right to use, pursuant to a valid license, sublicense, agreement, or permission,
free and clear of all Liens, all patents, trademarks, service marks, trade
names, copyrights, licenses and rights with respect to the foregoing used in or
necessary for the conduct of its business as now conducted or proposed to be
conducted without infringing upon or otherwise acting adversely to the right or
claimed right of any Person under or with respect to any of the foregoing.
 
 
10

--------------------------------------------------------------------------------

 
(b)           To the knowledge of the Company, the Company owns and has the
right to use all trade secrets, if any, including know-how, negative know-how,
formulas, patterns, programs, devices, methods, techniques, inventions, designs,
processes, computer programs and technical data and all information that derives
independent economic value, actual or potential, from not being generally known
or known by competitors (collectively, “Intellectual Property”) required for or
incident to the development, operation and sale of all products and services
sold by the Company, free and clear of any right, Lien or claim of others.  All
Intellectual Property can and will be property of the Surviving Corporation as a
result of the Merger and without the consent of any Person other than the
Company.
 
Section 4.13     Employee Benefit Plans; ERISA.
 
(a)           All “employee benefit plans” (within the meaning of Section 3(3)
of the ERISA) of the Company, if any, and other employee benefit or fringe
benefit arrangements, practices, contracts, policies or programs of every type,
other than programs merely involving the regular payment of wages, commissions,
or bonuses established, maintained or contributed to by the Company, whether
written or unwritten and whether or not funded (collectively, “Employee Benefit
Plans”), are in material compliance with the applicable requirements of ERISA,
the Code and any other applicable state, federal or foreign law.  
 
(b)           There are no pending claims or lawsuits that have been asserted or
instituted against any Employee Benefit Plan, the assets of any of the trusts or
funds under the Employee Benefit Plans, the plan sponsor or the plan
administrator of any of the Employee Benefit Plans or against any fiduciary of
an Employee Benefit Plan with respect to the operation of such plan, nor does
the Company have any knowledge of any incident, transaction, occurrence or
circumstance which might reasonably be expected to form the basis of any such
claim or lawsuit.
 
(c)           There is no pending or, to the knowledge of the Company,
threatened investigation, or pending or possible enforcement action by the
Pension Benefit Guaranty Corporation, the Department of Labor, the Internal
Revenue Service or any other government agency with respect to any Employee
Benefit Plan and the Company has no knowledge of any incident, transaction,
occurrence or circumstance which might reasonably be expected to trigger such an
investigation or enforcement action.
 
(d)           No actual or, to the knowledge of the Company, contingent
Liability exists with respect to the funding of any Employee Benefit Plan or for
any other expense or obligation of any Employee Benefit Plan, except as
disclosed on the Balance Sheet, and no contingent Liability exists under ERISA
with respect to any “multi-employer plan,” as defined in Section 3(37) or
Section 4001(a)(3) of ERISA.
 
(e)           No events have occurred or are reasonably expected to occur with
respect to any Employee Benefit Plan that would cause a material change in the
costs of providing benefits under such Employee Benefit Plan or would cause a
material change in the cost of providing such Employee Benefit Plan.
 
            Section 4.14     Title to Property and Encumbrances.  The Company
has good and valid title to all properties and assets used in the conduct of its
business (except for property held under valid and subsisting leases which are
in full force and effect and which are not in default) free of all Liens except
Permitted Liens and such ordinary and customary imperfections of title,
restrictions and encumbrances as do not in the aggregate constitute a Company
Material Adverse Effect.
 
            Section 4.15     Condition of Properties.  All facilities,
machinery, equipment, fixtures and other properties, if any, owned, leased or
used by the Company are in operating condition, subject to ordinary wear and
tear, and are adequate and sufficient for the Company’s existing business.
 
            Section 4.16     Insurance Coverage.  The Company carries no
insurance coverage.  The Company has not been refused any insurance coverage
sought or applied for, and the Company has no reason to believe that it will be
unable to obtain insurance coverage as and when the same shall be sought upon
customary terms at least as favorable to those customarily available, other than
possible increases in premiums that do not result from any act or omission of
the Company.  No suit, proceeding or action or, to the knowledge of the Company,
threat of suit, proceeding or action has been asserted or made against the
Company due to alleged bodily injury, disease, medical condition, death or
property damage.
 
 
11

--------------------------------------------------------------------------------

 
Section 4.17     Environmental Matters.
 
(a)           To the knowledge of the Company, the Company has never generated,
used, handled, treated, released, stored or disposed of any Hazardous Materials
on any real property on which it now has or previously had any leasehold or
ownership interest, except in compliance with all applicable Environmental Laws.
 
(b)           To the knowledge of the Company, the operations of the business of
the Company are in compliance with all applicable Environmental Laws, except
where any non-compliance has not had and would not reasonably be expected to
have a Company Material Adverse Effect.
 
(c)           There are no material pending or, to the knowledge of the Company,
threatened, demands, claims, information requests or notices of noncompliance or
violation against or to the Company relating to any Environmental Law; and, to
the knowledge of the Company, there are no conditions or occurrences on any of
the real property used by the Company in connection with its business that would
reasonably be expected to lead to any such demands, claims or notices against or
to the Company, except such as have not had, and would not reasonably be
expected to have, a Company Material Adverse Effect.
 
(d)           To the knowledge of the Company, (i) the Company has not, sent or
disposed of, otherwise had taken or transported, arranged for the taking or
disposal of (on behalf of itself, a customer or any other party) or in any other
manner participated or been involved in the taking of or disposal or release of
a Hazardous Material to or at a site that is contaminated by any Hazardous
Material or that, pursuant to any Environmental Law, (A) has been placed on the
“National Priorities List”, the “CERCLIS” list, or any similar state or federal
list, or (B) is subject to or the source of a claim, an administrative order or
other request to take “removal”, “remedial”, “corrective” or any other
“response” action, as defined in any Environmental Law, or to pay for the costs
of any such action at the site; (ii) the Company is not involved in (and has no
basis to reasonably expect to be involved in) any suit or proceeding and has not
received (and has no basis to reasonably expect to receive) any written notice,
request for information or other communication from any governmental authority
or other third party with respect to a release or threatened release of any
Hazardous Material or a violation or alleged violation of any Environmental Law,
and has not received (and has no basis to reasonably expect to receive) written
notice of any claims from any Person relating to property damage, natural
resource damage or to personal injuries from exposure to any Hazardous Material;
and (iii) the Company has timely filed every report required to be filed,
acquired all necessary certificates, approvals and permits, and generated and
maintained all required data, documentation and records under all Environmental
Laws, in all such instances except where the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.
 
Section 4.18     Disclosure.  There is no fact relating to the Company that the
Company has not disclosed to Parent in writing that has had or is currently
having a Company Material Adverse Effect.  No representation or warranty by the
Company herein and no information disclosed in the exhibits hereto by the
Company contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading.
 
 
12

--------------------------------------------------------------------------------

 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION CORP.
 
Parent and Acquisition Corp. hereby represent and warrant to the Company,
jointly and severally, as follows:
 
Section 5.1       Organization.  Each of Parent and Acquisition Corp. (i) is
duly organized, validly existing and in good standing under the laws of the
State of Delaware, (ii) has all licenses, permits, authorizations and other
Consents necessary to own, lease and operate its properties and assets and to
carry on its business as it is now being conducted and (iii) has all requisite
corporate or other applicable power and authority to own, lease and operate its
properties and assets and to carry on its business as it is now being conducted
and presently proposed to be conducted, in each case except where such failures
would not have, or be reasonably likely to have a Parent Material Adverse
Effect.  Each of Parent and Acquisition Corp. is duly qualified or authorized to
conduct business and is in good standing (or its equivalent) as a foreign
corporation or other entity in all jurisdictions in which the ownership or use
of its assets or nature of the business conducted by it makes such qualification
or authorization necessary, except where the failure to be so duly qualified,
authorized and in good standing would not have a Parent  Material Adverse
Effect.
 
Section 5.2       Authorization; Validity of Agreement.  Each of Parent and
Acquisition Corp. has all requisite corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated
hereby.  The execution, delivery and performance by each of Parent and
Acquisition Corp. of this Agreement and all other agreements and instruments to
be executed pursuant to this Agreement, and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by the Board of
Directors of each of Parent and Acquisition Corp. and the stockholder of
Acquisition Corp., and no other action on the part of either of Parent or
Acquisition Corp. is necessary to authorize the execution and delivery of this
Agreement and all other agreements and instruments to be executed pursuant to
this Agreement and the consummation by either of Parent or Acquisition Corp. of
the transactions contemplated hereby and thereby.  This Agreement has been duly
executed and delivered by the Parent and Acquisition Corp. and (assuming due and
valid authorization, execution and delivery hereof by the Company) is a valid
and binding obligation of each of Parent and Acquisition Corp., enforceable
against each of them in accordance with its terms, except as such enforcement is
limited by bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.
 
Section 5.3       Consents and Approvals; No Violations.  Except for filing of
the certificate of merger with the Secretary of State of the State of Delaware,
neither the execution, delivery or performance of this Agreement by either of
Parent and Acquisition Corp. nor the consummation of the transactions
contemplated hereby will (i) violate any provision of the certificate of
incorporation or by-laws of Parent or Acquisition Corp.; (ii) violate, conflict
with or result in a breach of any provision of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, require the consent of or result in the creation of any Lien upon any of
the properties of Parent or Acquisition Corp. under any Contract to which Parent
or Acquisition Corp. or any of their properties may be bound; (iii) require any
Consent, approval or authorization of, or notice to, or declaration, filing or
registration with, any governmental entity by or with respect to Parent or any
subsidiary of Parent, or (iv) violate any order, writ, judgment, injunction,
decree, law, statute, rule or regulation applicable to any of Parent or
Acquisition Corp. or any of their respective properties or assets; except, in
the cases of clauses (ii), (iii) and (iv), any such violations, conflicts,
breaches, defaults or encumbrances, or any failure to receive any such Consent,
approval or authorization, or to make any such notice, declaration, filing or
registration as will not result in, or could reasonably be expected to result
in, a Parent Material Adverse Effect.
 
Section 5.4       Litigation.  There is no Action pending or, to the knowledge
of the Parent, threatened, involving Parent or Acquisition Corp. or any
subsidiary of Parent or affecting the officers, directors or employees of Parent
or Acquisition Corp. or any subsidiary of Parent with respect to Parent’s,
Acquisition Corp.’s, or any of Parent’s subsidiaries’, businesses by or before
any governmental entity or by any third party and none of Parent, Acquisition
Corp. nor any subsidiary of Parent has received written notice that any such
Action is threatened.  None of Parent, Acquisition Corp. nor any subsidiary of
Parent is in default under any judgment, order or decree of any governmental
entity applicable to its business which could reasonably be expected to have a
Parent Material Adverse Effect.
 
 
13

--------------------------------------------------------------------------------

 
Section 5.5       No Default; Compliance with Applicable Laws.  Neither Parent
nor any of Parent’s subsidiaries is in default or violation of any material
term, condition or provision of (i) their respective certificate of
incorporation, by-laws or similar organizational documents or (ii) any law
applicable to Parent or any of Parent’s subsidiaries or its property and assets
and neither Parent nor any of Parent’s subsidiaries has received written notice
of any violation of or Liability under any of the foregoing (whether material or
not).
 
Section 5.6       Broker’s and Finder’s Fees; Broker/Dealer Ownership.  No
person(s), firm, corporation or other entity is entitled by reason of any act or
omission of Parent or Acquisition Corp. to any broker’s or finder’s fees,
commission or other similar compensation, nor, with respect to the execution,
delivery and performance of this Agreement or with respect to the consummation
of the transactions contemplated hereby will any such person have any right or
valid claim against the Company, Parent or Acquisition Corp. to any such
payment.
 
Section 5.7       Capitalization of Parent.  As of the date hereof, the
authorized capital stock of Parent consists of 75,000,000 shares of Parent
Common Stock and 10,000,000 shares of Parent Preferred Stock.  As of the date
hereof and immediately prior to the Effective Time, there are 43,173,592 shares
of Parent Common Stock issued and outstanding and 0 shares of Parent Preferred
Stock issued and outstanding.  Other than warrants to purchase up to 2,153,000
shares of Parent Common Stock, as provided in Article III of this Agreement in
connection with securities to be issued or to become issuable in connection with
or as a result of the Merger, and in connection with the Concurrent Financing,
Parent has no outstanding options, warrants, rights or commitments to issue
shares of Parent Common Stock or any capital stock or other securities of Parent
or Acquisition Corp., and there are no outstanding securities convertible or
exercisable into or exchangeable for shares of Parent Common Stock or any
capital stock or other securities of Parent or Acquisition Corp.  Except as set
forth on Schedule 5.7, there is no voting trust, agreement or arrangement among
any of the beneficial holders of Parent Common Stock affecting the nomination or
election of directors or the exercise of the voting rights of Parent Common
Stock.  There are no registration rights or similar rights applicable to any
shares of Parent Common Stock or any capital stock or other securities of Parent
or Acquisition Corp.  All outstanding shares of the capital stock of Parent are
validly issued and outstanding, fully paid and non-assessable, and none of such
shares have been issued in violation of the preemptive rights of any
person.  All of the shares of Parent Common Stock and Parent Preferred Stock
issued and outstanding immediately prior to the Effective Time have been issued
in compliance with the Securities Act and applicable state securities laws and
(i) pursuant to effective registration statements filed with the Securities and
Exchange Commission and/or (ii) in reliance on valid exemptions from
registration or qualification thereunder.
 
Section 5.8       Acquisition Corp. Acquisition Corp. is a Delaware corporation
and a wholly-owned subsidiary of Parent that was formed on July 12, 2016
specifically for the purpose of the Merger and that has not conducted any
business or acquired any property, and will not conduct an business or acquire
any property prior to the Closing Date, except in preparation for and otherwise
in connection with the transactions contemplated by this Agreement.  Parent owns
all of the issued and outstanding capital stock of Acquisition
Corp.  Acquisition Corp. has no outstanding options, warrants or rights to
purchase capital stock or other securities of Acquisition Corp.  Except for
Acquisition Corp., and as set forth on Schedule 5.8, Parent has no subsidiaries.
Acquisition Corp. has no subsidiaries.
 
Section 5.9       Validity of Shares.  The shares of Parent Common Stock to be
issued in accordance with Article III hereof, when issued and delivered in
accordance with the terms hereof, shall be duly authorized, validly issued,
fully paid and non-assessable.
 
 
14

--------------------------------------------------------------------------------

 
Section 5.10     SEC Reporting and Compliance.
 
(a)           Parent filed a registration statement on Form 10-SB under the
Securities Act which became effective on June 10, 1998.  Since that date, Parent
has filed with the Commission all registration statements, proxy statements,
information statements and reports required to be filed by Parent pursuant to
the Exchange Act (collectively, the “Parent SEC Documents”).  Parent has not
filed with the Commission a certificate on Form 15 pursuant to the Exchange Act.
 
(b)           None of the Parent SEC Documents, as of their respective dates,
contained any untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements contained therein not
misleading.  Each of the Parent SEC Documents complied, and each Parent SEC
Document to be filed with the Commission prior to the Effective Date shall
comply, in all material respects, with the applicable requirements of the
Securities Act and the Securities Exchange, as the case may be.  Each of the
financial statements (including, in each case, any related notes), contained in
the Parent SEC Documents, including any Parent SEC Documents filed after the
date of this Agreement until the Closing, complied, as of its respective filing
date, in all material respects with all applicable accounting requirements and
the published rules and regulations of the Commission with respect thereto.
 
(c)           Nothing has occurred with respect to which Parent would be
required to file, any report on Form 8-K prior to the date hereof for which
Parent has failed to file such report.  Prior to and until the Closing, Parent
will provide to the Company copies of any and all amendments or supplements to
the Parent SEC Documents filed with the Commission and all subsequent
registration statements and reports filed by Parent subsequent to the filing of
the Parent SEC Documents with the Commission and any and all subsequent
information statements, proxy statements, reports or notices filed by the Parent
with the Commission or delivered to the stockholders of Parent.
 
(d)           Parent is not an “investment company” within the meaning of
Section 3 of the Investment Company Act.
 
(e)           The Parent Common Stock is presently eligible for quotation and
trading on the FINRA Over-the-Counter Bulletin Board and/or the “OTCQB” market
tier as established and maintained by OTC Markets Group.
 
(f)           Between the date hereof and the Closing Date, Parent shall
continue to satisfy any applicable filing requirements of the Exchange Act or
the Securities Act, as the case may be, and all other requirements of applicable
securities laws.
 
(g)           To the knowledge of Parent, Parent has complied with the
Securities Act, Exchange Act and all other applicable federal and state
securities laws.
 
Section 5.11     No General Solicitation.  In issuing Parent Common Stock in the
Merger hereunder, neither Parent nor anyone acting on its behalf has offered to
sell Parent Common Stock by any form of general solicitation or advertising.
 
Section 5.12     Financial Statements.  The balance sheets, and statements of
income, stockholders’ equity and cash flows (including any notes thereto)
contained in the Parent SEC Documents (the “Parent Financial Statements”) (i)
have been prepared in accordance with GAAP, (ii) are in accordance with the
books and records of the Parent, and (iii) present fairly in all material
respects the financial condition of the Parent at the dates therein specified
and the results of its operations and changes in financial position for the
periods therein specified.
 
Section 5.13     Absence of Undisclosed Liabilities.  Neither Parent nor
Acquisition Corp.  has any Liability at or prior to the Closing, except (a) as
disclosed in the Parent SEC Documents, (b) to the extent set forth on or
reserved against in the balance sheet of Parent as of December 31, 2015 (the
“Parent Balance Sheet”) or the notes to the Parent Financial Statements, (c)
current Liabilities incurred and obligations under agreements entered into in
the usual and ordinary course of business, consistent with past practice, since
December 31, 2015 (the “Parent Balance Sheet Date”), none of which, individually
or in the aggregate, constitutes a Parent Material Adverse Effect, (d)
attorney’s fees and accounting fees incurred by the Parent since the Parent
Balance Sheet Date, including those related to this Agreement and all of the
transactions related thereto and contemplated thereby, including but not limited
to preparation and filing of disclosures with the SEC, and (e) by the specific
terms of any written agreement, document or arrangement attached as an exhibit
to the Parent SEC Documents.
 
 
15

--------------------------------------------------------------------------------

 
Section 5.14     Changes.  Since the Parent Balance Sheet Date, except as
disclosed in the Parent SEC Documents, Parent has not (a) incurred any debts,
obligations or Liabilities, absolute, accrued or, to the Parent’s knowledge,
contingent, whether due or to become due, except for current Liabilities
incurred in the usual and ordinary course of business, (b) discharged or
satisfied any Liens other than those securing, or paid any obligation or
Liability other than, current liabilities shown on the Parent Balance Sheet and
current Liabilities incurred since the Parent Balance Sheet Date, in each case
in the usual and ordinary course of business, (c) mortgaged, pledged or
subjected to Lien any of its assets, tangible or intangible, other than in the
usual and ordinary course of business, (d) sold, transferred or leased any of
its assets, except in the usual and ordinary course of business, (e) cancelled
or compromised any debt or claim, or waived or released any right of material
value, (f) suffered any physical damage, destruction or loss (whether or not
covered by insurance) that could reasonably be expected to have a Parent
Material Adverse Effect, (g) entered into any transaction other than in the
usual and ordinary course of business, (h) encountered any labor union
difficulties, (i) made or granted any wage or salary increase or made any
increase in the amounts payable under any profit sharing, bonus, deferred
compensation, severance pay, insurance, pension, retirement or other employee
benefit plan, agreement or arrangement, other than in the ordinary course of
business consistent with past practice, or entered into any employment
agreement, (j) issued or sold any shares of capital stock, bonds, notes,
debentures or other securities or granted any options (including employee stock
options), warrants or other rights with respect thereto, (k) declared or paid
any dividends on or made any other distributions with respect to, or purchased
or redeemed, any of its outstanding capital stock, (l) suffered or experienced
any change in, or condition affecting, the financial condition of the Parent
other than changes, events or conditions in the usual and ordinary course of its
business, none of which (either by itself or in conjunction with all such other
changes, events and conditions) could reasonably be expected to have a Parent
Material Adverse Effect, (m) made any change in the accounting principles,
methods or practices followed by it or depreciation or amortization policies or
rates theretofore adopted, (n) made or permitted any amendment or termination of
any material Contract, agreement or license to which it is a party, (o) suffered
any material loss not reflected in the Parent Balance Sheet or its statement of
income for the year ended on the Parent Balance Sheet Date, (p) paid, or made
any accrual or arrangement for payment of, bonuses or special compensation of
any kind or any severance or termination pay to any present or former officer,
director, employee, stockholder or consultant, (q) made or agreed to make any
charitable contributions or incurred any non-business expenses in excess of
$1,000 in the aggregate, or (r) entered into any Contract, agreement or license,
or otherwise obligated itself, to do any of the foregoing.
 
Section 5.15     Tax Returns and Audits.  All required federal, state and local
Tax Returns of the Parent have been accurately prepared in all material respects
and duly and timely filed, and all federal, state and local Taxes required to be
paid with respect to the periods covered by such returns have been paid to the
extent that the same are material and have become due.  The Parent is not and
has not been delinquent in the payment of any Tax.  The Parent has not had a Tax
deficiency assessed against it.  None of the Parent’s federal income Tax Returns
nor any state or local income or franchise Tax Returns has been audited by
governmental authorities.  The reserves for Taxes reflected on the Parent
Balance Sheet are sufficient for the payment of all unpaid Taxes payable by the
Parent with respect to the period ended on the Parent Balance Sheet Date.  Since
the Parent Balance Sheet Date, the Parent has made adequate provisions on its
books of account for all Taxes with respect to its business, properties and
operations for such period.  The Parent has withheld or collected from each
payment made to each of its employees the amount of all Taxes (including, but
not limited to, federal, state and local income taxes, Federal Insurance
Contribution Act taxes and Federal Unemployment Tax Act taxes) required to be
withheld or collected therefrom, and has paid the same to the proper Tax
receiving officers or authorized depositaries. There are no federal, state,
local or foreign audits, actions, suits, proceedings, investigations, claims or
administrative proceedings relating to Taxes or any Tax Returns of the Parent
now pending, and the Parent has not received any notice of any proposed audits,
investigations, claims or administrative proceedings relating to Taxes or any
Tax Returns. The Parent has not agreed nor is required to make any adjustments
under Section 481(a) of the Code (or any similar provision of state, local and
foreign law) by reason of a change in accounting method or otherwise for any Tax
period for which the applicable statute of limitations has not yet expired.  The
Parent is not a party to, is not bound by and does not have any obligation
under, any Tax Sharing Agreement, nor does it have any potential liability or
obligation to any Person as a result of, or pursuant to, any Tax Sharing
Agreements.
 
 
16

--------------------------------------------------------------------------------

 
Section 5.16     Employee Benefit Plans; ERISA.
 
(a)           Except as disclosed in the Parent SEC Documents, there are no
“employee benefit plans” (within the meaning of Section 3(3) of ERISA) nor any
other employee benefit or fringe benefit arrangements, practices, contracts,
policies or programs other than programs merely involving the regular payment of
wages, commissions, or bonuses established, maintained or contributed to by the
Parent, whether written or unwritten and whether or not funded.  Any plans
listed in the Parent SEC Documents are hereinafter referred to as the “Parent
Employee Benefit Plans.”
 
(b)           Any current and prior material documents, including all amendments
thereto, with respect to each Parent Employee Benefit Plan have been made
available to the Company.
 
(c)           All Parent Employee Benefit Plans are in material compliance with
the applicable requirements of ERISA, the Code and any other applicable state,
federal or foreign law.
 
(d)           There are no pending, or to the knowledge of the Parent,
threatened, claims or lawsuits that have been asserted or instituted against any
Parent Employee Benefit Plan, the assets of any of the trusts or funds under the
Parent Employee Benefit Plans, the plan sponsor or the plan administrator of any
of the Parent Employee Benefit Plans or against any fiduciary of a Parent
Employee Benefit Plan with respect to the operation of such plan, nor does the
Parent have any knowledge of any incident, transaction, occurrence or
circumstance which might reasonably be expected to form the basis of any such
claim or lawsuit.
 
(e)           There is no pending, or to the knowledge of the Parent,
threatened, investigation or pending or possible enforcement action by the
Pension Benefit Guaranty Corporation, the Department of Labor, the Internal
Revenue Service or any other government agency with respect to any Parent
Employee Benefit Plan and Parent has no knowledge of any incident, transaction,
occurrence or circumstance which might reasonably be expected to trigger such an
investigation or enforcement action.
 
(f)           No actual or, to the knowledge of Parent, contingent Liability
exists with respect to the funding of any Parent Employee Benefit Plan or for
any other expense or obligation of any Parent Employee Benefit Plan, except as
disclosed on the Parent Financial Statements or the Parent SEC Documents, and no
contingent Liability exists under ERISA with respect to any “multi-employer
plan,” as defined in Section 3(37) or Section 4001(a)(3) of ERISA.
 
(g)           No events have occurred or are reasonably expected to occur with
respect to any Parent Employee Benefit Plan that would cause a material change
in the costs of providing benefits under such Parent Employee Benefit Plan or
would cause a material change in the cost of providing such Parent Employee
Benefit Plan.
 
 
17

--------------------------------------------------------------------------------

 
Section 5.17     Interested Party Transactions.  Except as disclosed in the
Parent SEC Documents, no officer, director or stockholder of the Parent or any
Affiliate of any such Person or the Parent has or has had, either directly or
indirectly, (a) an interest in any Person that (i) furnishes or sells services
or products that are furnished or sold or are proposed to be furnished or sold
by the Parent or (ii) purchases from or sells or furnishes to the Parent any
goods or services, or (b) a beneficial interest in any Contract to which the
Parent is a party or by which it may be bound or affected.
 
Section 5.18     Questionable Payments.  Neither the Parent, Acquisition Corp.,
nor any director, officer, agent, employee or other Person associated with or
acting on behalf of the Parent or Acquisition Corp., has used any corporate
funds for (a) unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity, (b) made any direct or indirect
unlawful payments to government officials or employees from corporate funds, (c)
established or maintained any unlawful or unrecorded fund of corporate monies or
other assets, (d) made any false or fictitious entries on the books of record of
any such corporations, or (e) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.
 
Section 5.19     Obligations to or by Stockholders.  Except as disclosed in the
Parent SEC Documents, the Parent has no Liability or obligation or commitment to
any stockholder of Parent or any Affiliate or “associate” (as such term is
defined in Rule 405 under the Securities Act) of any stockholder of Parent, nor
does any stockholder of Parent or any such Affiliate or associate have any
Liability, obligation or commitment to the Parent.
 
Section 5.20     Schedule of Assets and Contracts.  Except as expressly set
forth in this Agreement, the Parent Balance Sheet or the notes thereto, the
Parent is not a party to any Contract not made in the ordinary course of
business that is material to the Parent.  Parent does not own any real
property.  Parent is not a party to any Contract (a) with any labor union, (b)
for the purchase of fixed assets or for the purchase of materials, supplies or
equipment in excess of normal operating requirements, (c) for the employment of
any officer, individual employee or other Person on a full-time basis or any
contract with any Person for consulting services, (d) with respect to bonus,
pension, profit sharing, retirement, stock purchase, stock option, deferred
compensation, medical, hospitalization or life insurance or similar plan,
contract or understanding with any or all of the employees of Parent or any
other Person, (e) relating to or evidencing Indebtedness for Borrowed Money or
subjecting any asset or property of Parent to any Lien or evidencing any
Indebtedness, (f) guaranteeing of any Indebtedness, (g) under which Parent is
lessee of or holds or operates any property, real or personal, owned by any
other Person, (h) under which Parent is lessor or permits any Person to hold or
operate any property, real or personal, owned or controlled by Parent, (i)
granting any preemptive right, right of first refusal or similar right to any
Person, (j) with any Affiliate of Parent or any present or former officer,
director or stockholder of Parent, (k) obligating Parent to pay any royalty or
similar charge for the use or exploitation of any tangible or intangible
property, (1) containing a covenant not to compete or other restriction on the
parent’s ability to conduct a business or engage in any other activity, (m) with
respect to any distributor, dealer, manufacturer’s representative, sales agency,
franchise or advertising contract or commitment, (n) regarding the registration
of securities under the Securities Act, (o) characterized as a collective
bargaining agreement, or (p) with any Person continuing for a period of more
than three months from the Closing Date that involves an expenditure or receipt
by Parent in excess of $1,000.  The Parent maintains no insurance policies and
insurance coverage of any kind with respect to Parent, its business, premises,
properties, assets, employees and agents.  Parent has furnished to the Company
true and complete copies of all agreements and other documents requested by the
Company.
 
 
18

--------------------------------------------------------------------------------

 
Section 5.21     Environmental Matters.
 
(a)           The Parent has never generated, used, handled, treated, released,
stored or disposed of any Hazardous Materials on any real property on which it
now has or previously had any leasehold or ownership interest, except in
compliance with all applicable Environmental Laws.
 
(b)           The historical and present operations of the business of the
Parent compliance with all applicable Environmental Laws, except where any
non-compliance has not had and would not reasonably be expected to have a Parent
Material Adverse Effect.
 
(c)           (i) The Parent has not, sent or disposed of, otherwise had taken
or transported, arranged for the taking or disposal of (on behalf of itself, a
customer or any other party) or in any other manner participated or been
involved in the taking of or disposal or release of a Hazardous Material to or
at a site that is contaminated by any Hazardous Material or that, pursuant to
any Environmental Law, (A) has been placed on the “National Priorities List”,
the “CERCLIS” list, or any similar state or federal list, or (B) is subject to
or the source of a claim, an administrative order or other request to take
“removal”, “remedial”, “corrective” or any other “response” action, as defined
in any Environmental Law, or to pay for the costs of any such action at the
site; (ii) the Parent is not involved in (and has no basis to reasonably expect
to be involved in) any suit or proceeding and has not received (and has no basis
to reasonably expect to receive) any written notice, request for information or
other communication from any governmental authority or other third party with
respect to a release or threatened release of any Hazardous Material or a
violation or alleged violation of any Environmental Law, and has not received
(and has no basis to reasonably expect to receive) written notice of any claims
from any Person relating to property damage, natural resource damage or to
personal injuries from exposure to any Hazardous Material; and (iii) the Parent
has timely filed every report required to be filed, acquired all necessary
certificates, approvals and permits, and generated and maintained all required
data, documentation and records under all Environmental Laws, in all such
instances except where the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Parent Material Adverse Effect.
 
(d)           There are no material pending or, to the knowledge of Parent,
threatened, demands, claims, information requests or notices of noncompliance or
violation against or to the Parent relating to any Environmental Law; and, to
the knowledge of Parent, there are no conditions or occurrences on any of the
real property used by Parent in connection with its business that would
reasonably be expected to lead to any such demands, claims or notices against or
to Parent, except such as have not had, and would not reasonably be expected to
have, a Parent Material Adverse Effect.
 
Section 5.22     Employees.  Other than pursuant to ordinary arrangements of
employment compensation, Parent is not under any obligation or liability to any
officer, director, employee or Affiliate of Parent.
 
Section 5.23     Title to Property and Encumbrances.  Parent has good and valid
title to all properties and assets used in the conduct of its business (except
for property held under valid and subsisting leases which are in full force and
effect and which are not in default) free of all Liens except Permitted Liens
and such ordinary and customary imperfections of title, restrictions and
encumbrances as do not, individually or in the aggregate constitute a Parent
Material Adverse Effect.
 
Section 5.24     Condition of Properties.  All facilities, machinery, equipment,
fixtures and other properties owned, leased or used by Parent are in operating
condition, subject to ordinary wear and tear, and are adequate and sufficient
for the Parent’s existing business.
 
Section 5.25     Insurance Coverage.  Parent does not have in full force and
effect any one or more policies of insurance issued by insurers of recognized
responsibility insuring Parent and its properties, products and business against
such losses and risks, and in such amounts, as are customary for corporations of
established reputation engaged in the same or similar business and similarly
situated.  Parent has not been refused any insurance coverage sought or applied
for, and Parent has no reason to believe that it will be unable to renew any
existing insurance coverage as and when the same shall expire upon terms at
least as favorable to those currently in effect, other than possible increases
in premiums that do not result from any act or omission of Parent.  No suit,
proceeding or action or, to the best current actual knowledge of Parent, threat
of suit, proceeding or action has been asserted or made against Parent due to
alleged bodily injury, disease, medical condition, death or property damage
arising out of the function or malfunction of a product, procedure or service
designed, manufactured, sold or distributed by Parent.
 
 
19

--------------------------------------------------------------------------------

 
Section 5.26     Disclosure.  There is no fact relating to Parent or Acquisition
Corp. that Parent has not disclosed to the Company in writing that has had, is
having or is reasonably likely to have a Parent Material Adverse Effect.  No
representation or warranty by Parent or Acquisition Corp. herein and no
information disclosed in the exhibits hereto by Parent or Acquisition Corp.
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not
misleading.
 
Section 5.27     No Liabilities. As of the Closing Date, there are no
Liabilities or Indebtedness of the Parent or Acquisition Corp. of any kind
whatsoever, whether recorded on the Balance Sheet of Parent or Acquisition Corp.
or not, whether accrued, contingent, absolute, determined, determinable or
otherwise, and there is no existing condition, situation or set of circumstances
which could reasonably be expected to result in such Liability or
Indebtedness.  Neither the Parent nor the Acquisition Corp. is a guarantor of
any Indebtedness of any other person, firm or corporation.
 
ARTICLE VI
 
CONDUCT OF BUSINESSES PENDING THE MERGER
 
Section 6.1       Conduct of Business by the Company Pending the Merger.  Prior
to the Effective Time, unless Parent or Acquisition Corp. shall otherwise agree
in writing or as otherwise contemplated by this Agreement:
 
(i)            the business of the Company shall be conducted only in the
ordinary course consistent with the past practice;
 
(ii)           the Company shall not (A) directly or indirectly redeem, purchase
or otherwise acquire or agree to redeem, purchase or otherwise acquire any
shares of Company Capital Stock; (B) amend its certificate of incorporation or
by-laws except to effectuate the transactions contemplated in this Agreement; or
(C) split, combine or reclassify the outstanding Company Capital Stock or
declare, set aside or pay any dividend payable in cash, stock or property or
make any distribution with respect to any such stock;
 
(iii)          the Company shall not (A) issue any additional shares of, or
options, warrants or rights of any kind to acquire any shares of, Company
Capital Stock; (B) acquire or dispose of any fixed assets or acquire or dispose
of any other substantial assets other than in the ordinary course of business;
(C) incur additional Indebtedness or any other Liabilities or enter into any
other transaction other than in the ordinary course of business; (D) enter into
any Contract, agreement, commitment or arrangement with respect to any of the
foregoing except this Agreement; or (E) except as contemplated by this
Agreement, enter into any Contract, agreement, commitment or arrangement to
dissolve, merge, consolidate or enter into any other material business
combination; and
 
(iv)          the Company shall use its reasonable best efforts to preserve
intact the business of the Company, to keep available the service of its present
officers and key employees, and to preserve the good will of those having
business relationships with it.
 
 
20

--------------------------------------------------------------------------------

 
Section 6.2       Conduct of Business by Parent and Acquisition Corp. Pending
the Merger.  Prior to the Effective Time, unless the Company shall otherwise
agree in writing or as otherwise contemplated expressly permitted by this
Agreement:
 
(i)            the business of Parent and Acquisition Corp. shall be conducted
only in the ordinary course consistent with past practice;
 
(ii)           neither Parent nor Acquisition Corp. shall (A) directly or
indirectly redeem, purchase or otherwise acquire or agree to redeem, purchase or
otherwise acquire any shares of its capital stock; (B) amend its certificate of
incorporation or by-laws; or (C) split, combine or reclassify its capital stock
or declare, set aside or pay any dividend payable in cash, stock or property or
make any distribution with respect to such stock; and
 
(iii)           neither Parent nor Acquisition Corp. shall (A) issue or agree to
issue any additional shares of, or options, warrants or rights of any kind to
acquire shares of, its capital stock; (B) acquire or dispose of any assets other
than in the ordinary course of business; (C) incur additional Indebtedness or
any other Liabilities or enter into any other transaction except in the ordinary
course of business; (D) enter into any Contract, agreement, commitment or
arrangement with respect to any of the foregoing except this Agreement, or (E)
except as contemplated by this Agreement, enter into any Contract, agreement,
commitment or arrangement to dissolve, merge; consolidate or enter into any
other material business contract or enter into any negotiations in connection
therewith.
 
(iv)          Parent shall use its best efforts to preserve intact the business
of Parent and Acquisition Corp., to keep available the service of its present
officers and key employees, and to preserve the good will of those having
business relationships with Parent and Acquisition Corp. and to file all
required SEC Reports under the Exchange Act;
 
(v)           neither Parent nor Acquisition Corp. will, nor will they authorize
any director or authorize or permit any officer or employee or any attorney,
accountant or other representative retained by them to, make, solicit, encourage
any inquiries with respect to, or engage in any negotiations concerning, any
Acquisition Proposal (as defined below).  Parent will promptly advise the
Company in writing of any such inquiries or Acquisition Proposal (or requests
for information) and the substance thereof.  As used in this paragraph,
“Acquisition Proposal” shall mean any proposal for a merger or other business
combination involving the Parent or Acquisition Corp. or for the acquisition of
a substantial equity interest in either of them or any material assets of either
of them other than as contemplated by this Agreement.  Parent will immediately
cease and cause to be terminated any existing activities, discussions or
negotiations with any Person conducted heretofore with respect to any of the
foregoing; and
 
(vi)          neither Parent nor Acquisition Corp. will enter into any new
employment agreements with any of their officers or employees or grant any
increases in the compensation or benefits of their officers and employees.
 
ARTICLE VII
 
ADDITIONAL AGREEMENTS
 
Section 7.1       Access and Information.  The Company, Parent and Acquisition
Corp. shall each afford to the other and to the other’s accountants, counsel and
other representatives reasonable access during normal business hours throughout
the period prior to the Effective Time of all of its properties, books,
contracts, commitments and records (including but not limited to Tax Returns)
and during such period, each shall furnish promptly to the other all information
concerning its business, properties and personnel as such other party may
reasonably request, provided that no investigation pursuant to this Section 7.1
shall affect any representations or warranties made herein.  Each party shall
hold, and shall cause its employees and agents to hold, in confidence all such
information (other than such information that (i) becomes generally available to
the public other than as a result of a disclosure by such party or its
directors, officers, managers, employees, agents or advisors, or (ii) becomes
available to such party on a non-confidential basis from a source other than a
party hereto or its advisors, provided that such source is not known by such
party to be bound by a confidentiality agreement with or other obligation of
secrecy to a party hereto or another party until such time as such information
is otherwise publicly available; provided, however, that:  (A) any such
information may be disclosed to such party’s directors, officers, employees and
representatives of such party’s advisors who need to know such information for
the purpose of evaluating the transactions contemplated hereby (it being
understood that such directors, officers, employees and representatives shall be
informed by such party of the confidential nature of such information); (B) any
disclosure of such information may be made as to which the party hereto
furnishing such information has consented in writing; and (C) any such
information may be disclosed pursuant to a judicial, administrative or
governmental order or request provided, that the requested party will promptly
so notify the other party so that the other party may seek a protective order or
appropriate remedy and/or waive compliance with this Agreement and if such
protective order or other remedy is not obtained or the other party waives
compliance with this provision, the requested party will furnish only that
portion of such information which is legally required and will exercise its best
efforts to obtain a protective order or other reliable assurance that
confidential treatment will be accorded the information furnished.  If this
Agreement is terminated, each party will deliver to the other all documents and
other materials (including copies) obtained by such party or on its behalf from
the other party as a result of this Agreement or in connection herewith, whether
so obtained before or after the execution hereof.
 
 
21

--------------------------------------------------------------------------------

 
Section 7.2       Additional Agreements.  Subject to the terms and conditions
herein provided, each of the parties hereto agrees to use its commercially
reasonable best efforts to take, or cause to be taken, all action and to do, or
cause to be done, all things necessary, proper or advisable under applicable
laws and regulations to consummate and make effective the transactions
contemplated by this Agreement, including using its commercially reasonable best
efforts to satisfy the conditions precedent to the obligations of any of the
parties hereto to obtain all necessary waivers, and to lift any injunction or
other legal bar to the Merger (and, in such case, to proceed with the Merger as
expeditiously as possible).  In order to obtain any necessary governmental or
regulatory action or non-action, waiver, Consent, extension or approval, each of
Parent, Acquisition Corp. and the Company agrees to take all reasonable actions
and to enter into all reasonable agreements as may be necessary to obtain timely
governmental or regulatory approvals and to take such further action in
connection therewith as may be necessary.  In case at any time after the
Effective Time any further action is necessary or desirable to carry out the
purposes of this Agreement, the proper officers and/or directors of the
Surviving Corporation, Parent, Acquisition Corp. and the Company shall take all
such necessary action.
 
Section 7.3       Publicity.  No party shall issue any press release or public
announcement pertaining to the Merger that has not been agreed upon in advance
by Parent and the Company, except as Parent reasonably determines to be
necessary in order to comply with the rules of the Commission; provided that in
such case Parent will use its best efforts to allow Company to review and
reasonably approve any of the same prior to its release.
 
Section 7.4       Appointment of Directors.  Immediately upon the Effective
Time, Parent shall, in accordance with Section 2.3(d), require and accept the
resignations of those officers and directors of Parent listed on Exhibit C
hereto under the heading “Pre-Effective Time,” and shall immediately upon the
Effective Time, cause the appointments of those officers and directors of Parent
identified in Exhibit C hereto under the heading “Following Notice Filings”,
subject to any notice and waiting period requirements of federal law.  At the
first annual meeting of Parent’s stockholders and thereafter, the election of
members of Parent’s Board of Directors shall be accomplished in accordance with
the by-laws of Parent. Parent shall file with the Commission a Schedule 14f-1 if
and when required by the Federal Securities Laws.
 
Section 7.5       Name Change.  As soon as practicable on or after the Effective
Time, Parent shall take all required legal actions to change Parent’s corporate
name to Artemis Therapeutics Inc. (the “Name Change”).
 
 
22

--------------------------------------------------------------------------------

 
Section 7.6       Stockholder Consent.
 
(a)           So long as the Board of Directors of the Company shall not have
withdrawn, modified or changed its recommendation in accordance with the
provisions of Section 7.6(b) hereof, the Company, acting through its Board of
Directors, shall, in accordance with Delaware law and its certificate of
incorporation and by-laws, take all actions reasonably necessary to establish a
record date for, duly call, give notice of, convene, and hold a stockholders
meeting for the purpose of obtaining the requisite approval and adoption of this
Agreement and the transactions contemplated hereby by the Stockholders.  The
Company shall notify each Stockholder, whether or not entitled to vote, of the
proposed Company stockholders’ meeting.  Such meeting notice shall state that
the purpose, or one of the purposes, of the meeting is to consider the Merger
and shall contain or be accompanied by a copy or summary of this
Agreement.  Notwithstanding the foregoing, the Board of Directors of the Company
shall not be required to take all actions reasonably necessary to establish a
record date for, duly call, give notice of, convene and hold a stockholders
meeting for the purpose of obtaining the requisite approval and adoption of this
Agreement and the transactions contemplated hereby by the Stockholders if the
Company’s Board of Directors and the requisite Stockholders otherwise take all
actions reasonably necessary to approve this Agreement and the transactions
contemplated hereby by written consent in lieu of a meeting of the stockholders
of the Company to the extent permitted by applicable law.
 
(b)           The Board of Directors of the Company shall unanimously recommend
such approval and shall use all reasonable efforts to solicit and obtain such
approval; provided, however, that the Board of Directors of the Company may at
any time prior to approval of the Stockholders (i) decline to make, withdraw,
modify or change any recommendation or declaration regarding this Agreement or
the Merger or (ii) recommend and declare advisable any other offer or proposal,
to the extent the Board of Directors of the Company determines in good faith,
based upon advice of legal counsel, that withdrawing, modifying, changing or
declining to make its recommendation regarding this Agreement or the Merger or
recommending and declaring advisable any other offer or proposal is necessary to
comply with its fiduciary duties under applicable law (which declinations,
withdrawal, modification or change shall not constitute a breach by the Company
of this Agreement).  The Company shall provide written notice to Parent promptly
upon the Company taking any action referred to in the foregoing proviso.
 
(c)           Pursuant to the DCGL, at any time before the certificate of merger
is filed with the Secretary of State of the State of Delaware, including any
time after the Merger is authorized by the Stockholders, the Merger may be
abandoned and this Agreement may be terminated in accordance with the terms
hereof, without further action by the Stockholders.
 
Section 7.7       D&O Insurance. Parent shall maintain, or cause to be obtained
through a tail or similar policy, directors’ and officers’ liability insurance
for each person currently covered by the Parent’s directors’ and officers’
liability insurance policy for a period of at least one year from the Closing
Date which shall be in effect and prepaid for such period prior to the Closing
Date.
 
Section 7.8       Director Appointment.  For a period of at least one year from
the Closing Date, Gadi Peleg or his designee (the “NYGI Director”) shall remain
a director of Parent.   Except for the Concurrent Financing, for a period of one
year from the Closing Date, in the event that Parent desires to enter into a
transaction involving the sale of securities at a Parent pre-transaction
valuation of $10,000,000 or less, the approval of the NYGI Director shall be
required prior to the Parent entering into such transaction, which approval may
be provided in the NYGI Director’s sole discretion. On or prior to the Closing
Date, Roberto Alonso Jimenez Arias shall resign as a director of Parent. Nadav
Kidron or such other person as shall be proposed by the Company shall become a
director of Parent immediately following the Effective Date to fill the vacancy
in the board of directors of Parent.
 
Section 7.9       Removal of Legends.  Parent shall cause its counsel to issue a
legal opinion to its transfer agent if required by the transfer agent to effect
the removal of any Securities Act restrictive legends on currently issued Parent
stock when permissible under and in accordance with Rule 144 promulgated under
the Securities Act or otherwise.
 
 
23

--------------------------------------------------------------------------------

 
ARTICLE VIII
 
CONDITIONS OF PARTIES’ OBLIGATIONS
 
Section 8.1       Company Obligations.  The obligations of Parent and
Acquisition Corp. under this Agreement are subject to the fulfillment by the
Company at or prior to the Closing of the following conditions, any of which may
be waived in whole or in part by Parent.
 
(a)           No Errors, etc. The representations and warranties of the Company
under this Agreement shall be deemed to have been made again on the Closing Date
and shall then be true and correct in all material respects.
 
(b)           Compliance with Agreement.  The Company shall have performed and
complied in all material respects with all agreements and conditions required by
this Agreement to be performed or complied with by it on or before the Closing
Date.
 
(c)           No Company Material Adverse Effect.  Since the date hereof, there
shall not have been any event or circumstance that has resulted in a Company
Material Adverse Effect, and no event has occurred or circumstance exists that
would reasonably be expected to result in a Company Material Adverse Effect.
 
(d)           Certificate of Officers.  The Company shall have delivered to
Parent and Acquisition Corp. a certificate dated the Closing Date, executed on
its behalf by the Chief Executive Officer of the Company, certifying the
satisfaction of the conditions specified in paragraphs (a), (b) and (c) of this
Section 8.1.
 
(e)           No Restraining Action.  No Action or proceeding before any court,
governmental body or agency shall have been threatened, asserted or instituted
to restrain or prohibit, or to obtain substantial damages in respect of, this
Agreement or the carrying out of the transactions contemplated by this
Agreement.
 
(f)            Supporting Documents.  Parent and Acquisition Corp. shall have
received the following:
 
(1)           Copies of resolutions of the Board of Directors and the
stockholders of the Company, certified by the Chief Executive Officer of the
Company, authorizing and approving the Merger and the execution, delivery and
performance of this Agreement and all other documents and instruments to be
delivered pursuant hereto and thereto.
 
(2)           A certificate of incumbency executed by the Secretary of the
Company certifying the names, titles and signatures of the officers authorized
to execute any documents referred to in this Agreement and further certifying
that the certificate of incorporation and by-laws of the Company delivered to
Parent and Acquisition Corp. at the time of the execution of this Agreement have
been validly adopted and have not been amended or modified since the date
hereof.
 
(3)           Evidence as of a recent date of the good standing and corporate
existence of the Company issued by the Secretary of State of the State of
Delaware.
 
(g)           Assignment Agreement.  The Company shall have entered into the
License Agreement with Hadasit Medical Research Services & Development, Ltd. and
Hong Kong University of Science and Technology R and D Corporation Limited and a
copy of such fully executed agreement shall have been provided to Parent and
Acquisition Corp.
 
 
24

--------------------------------------------------------------------------------

 
Section 8.2       Parent and Acquisition Corp. Obligations.  The obligations of
the Company under this Agreement are subject to the fulfillment by Parent and
Acquisition Corp. at or prior to the Closing of the following conditions any of
which may be waived in whole or in part by the Company:
 
(a)           No Errors, etc.  The representations and warranties of Parent and
Acquisition Corp. under this Agreement shall be deemed to have been made again
on the Closing Date and shall then be true and correct in all material respects.
 
(b)           Compliance with Agreement.  Parent and Acquisition Corp. shall
have performed and complied in all material respects with all agreements and
conditions required by this Agreement to be performed or complied with by them
on or before the Closing Date.
 
(c)           No Parent Material Adverse Effect.  Since the date hereof, there
shall not have been any event or circumstance that has resulted in a Parent
Material Adverse Effect and no event has occurred or circumstance exists that
would be reasonably expected to result in such a Parent Material Adverse Effect.
 
(d)           Certificate of Officers.  Parent and Acquisition Corp. shall have
delivered to the Company a certificate dated the Closing Date, executed on their
behalf by their respective Presidents or other appropriate officer, certifying
the satisfaction of the conditions specified in paragraphs (a), (b), (c), (f)
and (g) of this Section 8.2.
 
(e)           Supporting Documents.  The Company shall have received the
following:
 
(1)           Copies of resolutions of Parent’s and Acquisition Corp.’s
respective board of directors and the sole stockholder of Acquisition Corp.,
certified by their respective Secretaries or other appropriate officer,
authorizing and approving the Merger and the execution, delivery and performance
of this Agreement and all other documents and instruments to be delivered by
them pursuant hereto.
 
(2)           A certificate of incumbency executed by the respective Secretaries
or other appropriate officer of Parent and Acquisition Corp. certifying the
names, titles and signatures of the officers authorized to execute the documents
referred to in paragraph (1) above and further certifying that the certificates
of incorporation and by-laws of Parent and Acquisition Corp. appended thereto
have not been amended or modified.
 
(3)           A certificate, dated the Closing Date, executed by the Secretary
or other appropriate officer of each of the Parent and Acquisition Corp.,
certifying that, except for the filing of the certificate of merger with the
Secretary of State of the State of Delaware:  (i) all consents, authorizations,
orders and approvals of, and filings and registrations with, any court,
governmental body or instrumentality that are required to be obtained by Parent
or Acquisition Corp. for the execution and delivery of this Agreement and the
consummation of the Merger shall have been duly made or obtained; and (ii) no
action or proceeding before any court, governmental body or agency has been
threatened, asserted or instituted against Parent or Acquisition Corp. to
restrain or prohibit, or to obtain substantial damages in respect of, this
Agreement or the carrying out of the transactions contemplated by this
Agreement.
 
(4)           A certificate of Parent’s transfer agent and registrar, certifying
as of the business day prior to the Closing Date, a true and complete list of
the names and addresses of the record owners of all of the outstanding shares of
Parent Common Stock, together with the number of shares of Parent Common Stock
held by each record owner.
 
(5)           The executed resignations of all directors and officers of Parent
as required by this Agreement, with the director resignations to take effect
following the notice period required by federal law, and executed releases from
each such director and officer in the form and substance acceptable to the
Company in its sole discretion.
 
(6)           Evidence as of a recent date of the good standing and corporate
existence of each of the Parent and Acquisition Corp. issued by the Secretary of
State of Delaware.
 
(7)           Such additional supporting documentation and other information
with respect to the transactions contemplated hereby as the Company may
reasonably request.
 
 
25

--------------------------------------------------------------------------------

 
(f)           Completion of Concurrent Financing.  Cash proceeds of not less
than $590,000 (after deducting offering expenses) from the Concurrent Financing
shall have been received by the Parent.
 
(g)          Cash Balance.  At the Effective Time, Parent shall have a cash
balance of at least $590,000, exclusive of the proceeds of the Concurrent
Financing, provided, however, that to the extent that said cash balance is up to
$75,000 less than $590,000 (the amount of such difference being the
"Shortfall"), this condition shall be met if the amount of the Concurrent
Financing exceeds $590,000 by the amount of the Shortfall.
 
ARTICLE IX
 
INDEMNIFICATION AND RELATED MATTERS
 
Section 9.1       Indemnification.  Parent shall indemnify and hold harmless the
Company and its officers, directors, employees, representatives and stockholders
(collectively, the “Company Indemnified Parties”), and shall reimburse the
Company Indemnified Parties for, any loss, liability, claim, damage, expense
(including, but not limited to, costs of investigation and defense and
reasonable attorneys’ fees) or diminution of value (collectively, “Damages”)
arising from or in connection with (a) any inaccuracy, in any material respect,
in any of the representations and warranties of Parent and Acquisition Corp. in
this Agreement or in any certificate delivered by Parent and Acquisition Corp.
to the Company pursuant to this Agreement, or any actions, omissions or
statements of fact inconsistent with any such representation or warranty, (b)
any failure by Parent or Acquisition Corp. to perform or comply in any material
respect with any covenant or agreement in this Agreement, (c) any claim for
brokerage or finder’s fees or commissions or similar payments based upon any
agreement or understanding alleged to have been made by any such party with
Parent or Acquisition Corp. in connection with any of the transactions
contemplated by this Agreement, (d) Taxes attributable to any transaction or
event occurring on or prior to the Closing, (e) any claim relating to or arising
out of any Liabilities of either Parent or Acquisition Corp. on or prior to
Closing or with respect to accounting fees arising thereafter, or (f) any
litigation, action, claim, proceeding or investigation by any third party
relating to or arising out of the business or operations of Parent, or the
actions of Parent or any holder of Parent capital stock prior to the Effective
Time. Until the Effective Time, the Company shall indemnify and hold harmless
Parent and the Acquisition Corp. and their respective officers, directors,
employees, representatives and stockholders (collectively, the “Parent
Indemnified Parties”), and shall reimburse the Parent Indemnified Parties for,
any Damages arising from or in connection with (a) any inaccuracy, in any
material respect, in any of the representations and warranties of Company in
this Agreement or in any certificate delivered by Company to the Parent and
Acquisition Corp. pursuant to this Agreement, or any actions, omissions or
statements of fact inconsistent with any such representation or warranty, (b)
any failure by Company to perform or comply in any material respect with any
covenant or agreement in this Agreement, (c) any claim for brokerage or finder’s
fees or commissions or similar payments based upon any agreement or
understanding alleged to have been made by any such party with Company in
connection with any of the transactions contemplated by this Agreement, (d)
Taxes attributable to any transaction or event occurring prior to the Closing,
(e) any claim relating to or arising out of any Liabilities of Company on or
prior to Closing, or (f) any litigation, action, claim, proceeding or
investigation by any third party relating to or arising out of the business or
operations of Company, or the actions of Company or any holder of Company
capital stock prior to the Effective Time.
 
Section 9.2       Survival.  All representations and warranties, of the Parent
and the Acquisition Corp. contained in this Agreement or in any instrument
delivered pursuant to this Agreement shall survive until twelve (12) months
after the Effective Date. All representations and warranties of the Company
contained in this Agreement or in any instrument delivered pursuant to this
Agreement shall terminate as of the Effective Time.
 
Section 9.3       Time Limitations.  The Parent shall not have any liability
(for indemnification or otherwise) with respect to any representation or
warranty contained in this Agreement or in any instrument delivered pursuant to
this Agreement, unless on or before the twelve month anniversary of the
Effective Time (a “Claims Deadline”), the Parent is given notice of a claim with
respect thereto, in accordance with Section 9.5, specifying the factual basis
therefore in reasonable detail to the extent then known by the applicable
Company Indemnified Parties. The Company shall not have any liability (for
indemnification or otherwise) with respect to any representation or warranty
contained in this Agreement or in any instrument delivered pursuant to this
Agreement, unless before the Effective Time (a “Claims Deadline”), the Company
is given notice of a claim with respect thereto, in accordance with Section 9.5,
specifying the factual basis therefore in reasonable detail to the extent then
known by the applicable Parent Indemnified Parties.
 
 
26

--------------------------------------------------------------------------------

 
Section 9.4       Limitation on Liability.  The obligations of a party to the
Company Indemnified Parties or the Parent Indemnified Parties, as applicable,
set forth in Section 9.1 shall be subject to the following limitations:
 
(a)           The aggregate liability shall not exceed $50,000.
 
(b)           Other than claims based on fraud, willful misconduct or for
specific performance, injunctive or other equitable relief, the Company
Indemnified Parties’ and Parent Indemnified Parties’ sole and exclusive remedy
for any and all claims for Damages pursuant to Section 9.1 hereof shall be the
indemnification provided under the terms and subject to the conditions of this
Article IX.
 
Section 9.5       Notice of Claims.
 
(a)           If, at any time on or prior to the applicable Claims Deadline, any
of Company Indemnified Parties or Parent Indemnified Parties shall assert a
claim for indemnification pursuant to Section 9.1, such party shall submit to
Parent or Company, as applicable, a written claim stating:  (i) that such party
incurred or reasonably believes it may incur Damages and the amount or
reasonable estimate thereof of any such Damages; and (ii) in reasonable detail,
the facts alleged as the basis for such claim and the section or sections of
this Agreement alleged as the basis or bases for the claim.
 
(b)           In the event that any action, suit or proceeding is brought
against any Company Indemnified Party or Parent Indemnified Party with respect
to which Parent or Company, as applicable, may have liability under this Article
IX, the indemnifying party shall have the right, at its cost and expense, to
defend such action, suit or proceeding in the name and on behalf of the
indemnified party; provided, however, that an indemnified party shall have the
right to retain its own counsel, with fees and expenses paid by the indemnifying
party, if representation of the indemnified party would be inappropriate because
of actual or potential differing interests between indemnified and indemnifying
parties.  In connection with any action, suit or proceeding subject to this
Article IX, each party agrees to render to each other such assistance as may
reasonably be required in order to ensure proper and adequate defense of such
action, suit or proceeding.  A party shall not, without the prior written
consent of the applicable indemnified party, which consent shall not be
unreasonably withheld or delayed, settle or compromise any claim or demand if
such settlement or compromise does not include an irrevocable and unconditional
release of such indemnified party for any liability arising out of such claim or
demand.
 
ARTICLE X
 
TERMINATION PRIOR TO CLOSING
 
Section 10.1     Termination of Agreement.  This Agreement may be terminated at
any time prior to the Closing:
 
(a)           by the mutual written consent of the Company, Acquisition Corp.
and Parent;
 
(b)           by the Company, if Parent or Acquisition Corp. (i) fails to
perform in any material respect any of its agreements contained herein required
to be performed by it on or prior to the Effective Time, or (ii) materially
breaches any of its representations, warranties or covenants contained herein,
which failure or breach is not cured within thirty (30) days after the Company
has notified Parent and Acquisition Corp. of its intent to terminate this
Agreement pursuant to this paragraph (b);
 
 
27

--------------------------------------------------------------------------------

 
(c)           by Parent and Acquisition Corp., if the Company (i) fails to
perform in any material respect any of its agreements contained herein required
to be performed by it on or prior to the Closing Date, or (ii) materially
breaches any of its representations, warranties or covenants contained herein,
which failure or breach is not cured within thirty (30) days after Parent or
Acquisition Corp. has notified the Company of its intent to terminate this
Agreement pursuant to this paragraph (c);
 
(d)           by either the Company, on the one hand, or Parent and Acquisition
Corp., on the other hand, if there shall be any order, writ, injunction or
decree of any court or governmental or regulatory agency binding on Parent,
Acquisition Corp. or the Company, which prohibits or materially restrains any of
them from consummating the transactions contemplated hereby; provided that the
parties hereto shall have used their best efforts to have any such order, writ,
injunction or decree lifted and the same shall not have been lifted within
ninety (90) days after entry, by any such court or governmental or regulatory
agency;
 
(e)           by either the Company, on the one hand, or Parent and Acquisition
Corp., on the other hand, if the Closing has not occurred on or prior to August
22, 2016, for any reason other than delay or nonperformance of the party seeking
such termination;
 
(f)           by the Company if the Board of Directors of the Company determines
in good faith, based upon advice of legal counsel, that termination pursuant to
this Section 10.1(f) is necessary to comply with its fiduciary duties under
applicable law as provided in Section 7.6 hereof.
 
Section 10.2     Termination of Obligations.  Termination of this Agreement
pursuant to Section 10.1 hereof shall terminate all obligations of the parties
hereunder, except for the obligations under Article IX, Article X, and Sections
11.2, 11.4, 11.7, 11.14, 11.15 and 11.16 hereof; provided, however, that
termination pursuant to paragraphs (b) or (c) of Section 10.1 shall not relieve
the defaulting or breaching party or parties from any liability to the other
parties hereto.
 
ARTICLE XI

 
MISCELLANEOUS
 
Section 11.1     Amendments.  Subject to applicable law, this Agreement may be
amended or modified by the parties hereto by written agreement executed by each
party to be bound thereby and delivered by duly authorized officers of the
parties hereto at any time prior to the Effective Time; provided, however, that
after the approval of the Merger by the requisite Stockholders, no amendment or
modification of this Agreement shall be made that by law requires further
approval from any Stockholders without such further approval.
 
 
28

--------------------------------------------------------------------------------

 
Section 11.2     Notices.  Any notice, request, instruction, other document or
communications to be given hereunder by any party hereto to any other party
hereto shall be in writing and shall be deemed to have been duly given (a) when
delivered personally, (b) upon confirmation of delivery if by electronic mail,
(c) upon receipt of a transmission confirmation (with a confirming copy
delivered personally or sent by overnight courier) if sent by facsimile or like
transmission, or (d) on the next business day when sent by Federal Express,
United Parcel Service, U.S. Express Mail or other reputable overnight courier
for guaranteed next day delivery, as follows:
 
If to Parent or Acquisition Corp., to:
New York Global Innovations Inc.
Attention:  CEO
18 East 16th Street, Suite 307
New York, NY 10003 
   
If to the Company, to:
Artemis Therapeutics Inc.
Attn:
_______________________
_______________________
 

 
or to such other persons or addresses as may be designated in writing by the
party to receive such notice.  Nothing in this Section 11.2 shall be deemed to
constitute consent to the manner and address for service of process in
connection with any legal proceeding (including arbitration arising in
connection with this Agreement), which service shall be effected as required by
applicable law.
 
Section 11.3     Entire Agreement.  This Agreement and the exhibits attached
hereto or referred to herein constitute the entire agreement of the parties
hereto, and supersede all prior agreements and undertakings, both written and
oral, among the parties hereto, with respect to the subject matter hereof and
thereof.
 
Section 11.4     Expenses.  Except as otherwise expressly provided herein,
whether or not the Merger occurs, all expenses and fees incurred by Parent and
Acquisition Corp. on one hand, and the Company on the other, shall be borne
solely and entirely by the party that has incurred the same; provided, that if
the Merger occurs, Parent agrees to pay, and shall cause the Surviving
Corporation to pay, any unpaid fees and expenses of the Company (including fees
and expenses of its counsel and other advisors) in connection with the
consummation of the transactions contemplated by this Agreement.
 
Section 11.5     Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement will nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto will
negotiate in good faith to amend or modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.
 
Section 11.6     Successors and Assigns; Assignment.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned or delegated by any of the parties
hereto without, in the case of Parent and Acquisition Corp., the prior written
approval of the Company and, in the case of the Company, the prior written
approval of Parent.
 
Section 11.7     No Third Party Beneficiaries.  Except as set forth in Section
9.1 and Section 11.6, nothing herein expressed or implied shall be construed to
give any person other than the parties hereto (and their successors and assigns
as permitted herein) any legal or equitable rights hereunder.
 
Section 11.8     Counterparts; Delivery by Facsimile.  This Agreement may be
executed in multiple counterparts, and by the different parties hereto in
separate counterparts, each of which when executed will be deemed to be an
original but all of which taken together will constitute one and the same
agreement.  This Agreement and each other agreement or instrument entered into
in connection herewith or therewith or contemplated hereby or thereby, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine or by electronic mail, shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.  At the request of any party hereto or to any such
agreement or instrument, each other party hereto or thereto shall re-execute
original forms thereof and deliver them to all other parties.  No party hereto
or to any such agreement or instrument shall raise the use of a facsimile
machine or electronic mail to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of a
facsimile machine or electronic mail as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.
 
 
29

--------------------------------------------------------------------------------

 
Section 11.9     Waiver.  At any time prior to the Effective Time, any party
hereto may (a) extend the time for the performance of any of the obligations or
other acts of the other party hereto; (b) waive any inaccuracies in the
representations and breaches of the warranties of the other party contained
herein or in any document delivered pursuant hereto; and (c) waive compliance by
the other party with any of the agreements or conditions contained herein.  Any
such extension or waiver will be valid only if set forth in an instrument in
writing signed by the party or parties to be bound thereby.
 
Section 11.10   No Constructive Waivers.  No failure or delay on the part of any
party hereto in the exercise of any right hereunder will impair such right or be
construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty, agreement or covenant herein, nor will any single or
partial exercise of any such right preclude other or further exercise thereof or
of any other right.  No waiver by any party of any default, misrepresentation,
or breach of warranty or covenant hereunder, whether intentional or not, shall
be deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.
 
Section 11.11   Further Assurances.  The parties hereto shall use their
commercially reasonable efforts to do and perform or cause to be done and
performed all such further acts and things and shall execute and deliver all
such other agreements, certificates, instruments or documents as any other party
hereto may reasonably request in order to carry out fully the intent and
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
Section 11.12   Recitals.  The recitals set forth above are incorporated herein
and, by this reference, are made part of this Agreement as if fully set forth
herein.
 
Section 11.13   Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
Section 11.14   Governing Law.  This Agreement and the agreements, instruments
and documents contemplated hereby shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
its conflicts of law principles.
 
Section 11.15   Dispute Resolution.  The parties hereto shall initially attempt
to resolve all claims, disputes or controversies arising under, out of or in
connection with this Agreement by conducting good faith negotiations amongst
themselves.  If the parties hereto are unable to resolve the matter following
good faith negotiations, the matter shall thereafter be resolved by binding
arbitration and each party hereto hereby waives any right it may otherwise have
to the resolution of such matter by any means other than binding arbitration
pursuant to this Section 11.15.  Whenever a party shall decide to institute
arbitration proceedings, it shall provide written notice to that effect to the
other parties hereto.  The party giving such notice shall, however, refrain from
instituting the arbitration proceedings for a period of sixty (60) days
following such notice.  During this period, the parties shall make good faith
efforts to amicably resolve the claim, dispute or controversy without
arbitration.  Any arbitration hereunder shall be conducted in the English
language under the commercial arbitration rules of the American Arbitration
Association.  Any such arbitration shall be conducted in New York, New York by
one arbitrator which shall be appointed by the American Arbitration
Association.  The arbitrator shall have the authority to grant specific
performance.  Judgment upon the award so rendered may be entered in any court
having jurisdiction or application may be made to such court for judicial
acceptance of any award and an order of enforcement, as the case may be.  In no
event shall a demand for arbitration be made after the date when institution of
a legal or equitable proceeding based on the claim, dispute or controversy in
question would be barred under this Agreement or by the applicable statute of
limitations.  The prevailing party in any arbitration in accordance with this
Section 11.15 shall be entitled to recover from the other party, in addition to
any other remedies specified in the award, all reasonable costs, attorneys’ fees
and other expenses incurred by such prevailing party to arbitrate the claim,
dispute or controversy.
 
 
30

--------------------------------------------------------------------------------

 
Section 11.16   Interpretation.
 
(a)           When a reference is made in this Agreement to a section or
article, such reference shall be to a section or article of this Agreement
unless otherwise clearly indicated to the contrary.
 
(b)           Whenever the words “include”, “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.”
 
(c)           The words “hereof”, “hereby”, “herein” and “herewith” and words of
similar import shall, unless otherwise stated, be construed to refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
article, section, paragraph, exhibit and schedule references are to the
articles, sections, paragraphs, exhibits and schedules of this Agreement unless
otherwise specified.
 
(d)           The words “knowledge,” or “known to,” or similar terms, when used
in this Agreement to qualify any representation or warranty, refer to the
knowledge or awareness of certain specific facts or circumstances related to
such representation or warranty of the persons in the Applicable Knowledge Group
(as defined herein) which a prudent business person would have obtained after
reasonable investigation or due diligence on the part of any such person.  For
the purposes hereof, the “Applicable Knowledge Group” with respect to the
Company shall be Nadav Kidron.  For the purposes hereof, the “Applicable
Knowledge Group” with respect to Parent and the Acquisition Corp. shall be Gadi
Peleg, Chanan Morris, and Roberto Alonso Jimenez Arias.
 
(e)           The word “subsidiary” shall mean any entity of which at least a
majority of the outstanding shares or other equity interests having ordinary
voting power for the election of directors or comparable managers of such entity
is owned, directly or indirectly by another entity or person.
 
(f)           For purposes of this Agreement, “ordinary course of business”
means the ordinary course of business consistent with past custom and practice
(including with respect to quantity and frequency).
 
(g)           The plural of any defined term shall have a meaning correlative to
such defined term, and words denoting any gender shall include all
genders.  Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.
 
(h)           A reference to any legislation or to any provision of any
legislation shall include any modification or re-enactment thereof, any
legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto, unless the context requires
otherwise.
 
(i)           The parties hereto have participated jointly in the negotiation
and drafting of this Agreement.  In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.
 
[The remainder of this page is intentionally left blank]
 
 
31

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written by their respective officers
thereunto duly authorized.
 

 
COMPANY:
     
Artemis Therapeutics Inc.
     
By:
/s/ Nadav Kidron    
                                            
 
Name:
Nadav Kidron  
Title:
Director      
PARENT:
     
New York Global Innovations Inc.
     
By:
/s/ Gadi Peleg  
                                         
 
Name:
Gadi Peleg  
Title:
Chairman      
ACQUISITION CORP.:
     
Artemis Acquisition Corp.
     
By:
/s/ Chanan Morris  
                                         
 
Name:
Chanan Morris  
Title:
Chief Financial Officer

 
32

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




